

EXHIBIT 10.5














LEASE


BETWEEN


METROPOLITAN LIFE INSURANCE COMPANY (LANDLORD)


AND


GENOMIC HEALTH, INC. (TENANT)


SEAPORT CENTRE
Redwood City, California










--------------------------------------------------------------------------------



TABLE OF CONTENTS





PageARTICLE ONE BASIC LEASE PROVISIONS

1
1.01
BASIC LEASE PROVISIONS
1
1.02ENUMERATION OF EXHIBITS & RIDER(S)

3
1.03DEFINITIONS
3
ARTICLE TWO PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING
8
2.01LEASE OF PREMISES
8
2.02TERM (See Rider 2)
9
2.03FAILURE TO GIVE POSSESSION (See Rider 2)
9
2.04AREA OF PREMISES
9
2.05CONDITION OF PREMISES (See Rider 2)
9
2.06COMMON AREAS & PARKING
9
ARTICLE THREE RENT

9
ARTICLE FOUR OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS
10
4.01TENANT’S SHARE OF OPERATING EXPENSES
11
4.02RENT ADJUSTMENTS
11
4.03STATEMENT OF LANDLORD
11
4.04BOOKS AND RECORDS
12
4.05TENANT OR LEASE SPECIFIC TAXES
12
ARTICLE FIVE SECURITY
12
ARTICLE SIX UTILITIES & SERVICES
14
6.01LANDLORD’S GENERAL SERVICES
14
6.02TENANT TO OBTAIN & PAY DIRECTLY
14
6.03TELEPHONE SERVICES
15
6.04FAILURE OR INTERRUPTION OF UTILITY OR SERVICE
15
6.05INTENTIONALLY OMITTED
15
6.06SIGNAGE
15
ARTICLE SEVEN POSSESSION, USE AND CONDITION OF PREMISES
15
7.01POSSESSION AND USE OF PREMISES
15
7.02HAZARDOUS MATERIAL
16
7.03LANDLORD ACCESS TO PREMISES; APPROVALS
18
7.04QUIET ENJOYMENT
18
ARTICLE EIGHT MAINTENANCE & HVAC
19
8.01LANDLORD’S MAINTENANCE
19
8.02TENANTS MAINTENANCE
20
8.03ADDITIONAL PROVISIONS REGARDING HVAC
20
ARTICLE NINE ALTERATIONS AND IMPROVEMENTS
20
9.01TENANT ALTERATIONS
20

i



--------------------------------------------------------------------------------




9.02LIENS
21
ARTICLE TEN ASSIGNMENT AND SUBLETTING
22
10.01ASSIGNMENT AND SUBLETTING
22
10.02RECAPTURE
24
10.03EXCESS RENT
24
10.04TENANT LIABILITY
24
10.05ASSUMPTION AND ATTORNMENT
25
ARTICLE ELEVEN DEFAULT AND REMEDIES
25
11.01
EVENTS OF DEFAULT
25
11.02LANDLORD’S REMEDIES
25
11.03ATTORNEY’S FEES
27
11.04BANKRUPTCY
27
11.05LANDLORD’S DEFAULT
28
ARTICLE TWELVE SURRENDER OF PREMISES
28
12.01IN GENERAL
28
12.02LANDLORD’S RIGHTS
29
ARTICLE THIRTEEN HOLDING OVER
29
ARTICLE FOURTEEN DAMAGE BY FIRE OR OTHER CASUALTY
29
14.01SUBSTANTIAL UNTENANTABILITY
29
14.02INSUBSTANTIAL UNTENANTABILITY
30
14.03RENT ABATEMENT
30
14.04WAIVER OF STATUTORY REMEDIES
30
ARTICLE FIFTEEN EMINENT DOMAIN
30
15.01TAKING OF WHOLE OR SUBSTANTIAL PART
30
15.02TAKING OF PART
31
15.03COMPENSATION
31
ARTICLE SIXTEEN INSURANCE
31
16.01TENANTS INSURANCE
31
16.02FORM OF POLICIES
32
16.03LANDLORD’S INSURANCE
32
16.04WAIVER OF SUBROGATION
32
16.05NOTICE OF CASUALTY
33
ARTICLE SEVENTEEN WAIVER OF CLAIMS AND INDEMNITY
33
17.01WAIVER OF CLAIMS
33
17.02INDEMNITY BY TENANT
33
17.03WAIVER OF CONSEQUENTIAL DAMAGES
34
ARTICLE EIGHTEEN RULES AND REGULATIONS
34
18.01RULES
34
18.02ENFORCEMENT
34
ARTICLE NINETEEN LANDLORD’S RESERVED RIGHTS
34
ARTICLE TWENTY ESTOPPEL CERTIFICATE
34

ii



--------------------------------------------------------------------------------




20.01IN GENERAL
34
20.02ENFORCEMENT
35
ARTICLE TWENTY-ONE INTENTIONALLY OMITTED
35
ARTICLE TWENTY-TWO REAL ESTATE BROKERS
35
ARTICLE TWENTY-THREE MORTGAGEE PROTECTION
35
23.01SUBORDINATION AND ATTORNMENT
35
23.02MORTGAGEE PROTECTION
36
ARTICLE TWENTY-FOUR NOTICES
36
ARTICLE TWENTY-FIVE EXERCISE FACILITY
37
ARTICLE TWENTY-SIX MISCELLANEOUS
37
26.01LATE CHARGES
37
26.02NO JURY TRIAL; VENUE; JURISDICTION
37
26.03DEFAULT UNDER OTHER LEASE
38
26.04OPTION
38
26.05TENANT AUTHORITY
38
26.06ENTIRE AGREEMENT
38
26.07MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
38
26.08EXCULPATION
38
26.09ACCORD AND SATISFACTION
38
26.10LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
39
26.11BINDING EFFECT
39
26.12CAPTIONS
39
26.13TIME; APPLICABLE LAW; CONSTRUCTION
39
26.14ABANDONMENT
39
26.15LANDLORD’S RIGHT TO PERFORM TENANTS DUTIES
39
26.16SECURITY SYSTEM
39
26.17NO LIGHT, AIR OR VIEW EASEMENTS
39
26.18RECORDATION
40
26.19SURVIVAL
40
26.20EXHIBITS OR RIDERS
40










iii



--------------------------------------------------------------------------------



LEASE

ARTICLE ONE
BASIC LEASE PROVISIONS


1.01 BASIC LEASE PROVISIONS
In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.
(1)BUILDING AND ADDRESS:
As of the Date of Lease, the Building has street addresses of 301 & 351
Penobscot Drive Redwood City, California 94063
Building Number 11, located in Phase II (“Tenants Phase”) of Seaport Centre
(2) LANDLORD AND ADDRESS:
Metropolitan Life Insurance Company,
a New York corporation
Notices to Landlord shall be addressed:


Metropolitan Life Insurance Company
do Seaport Centre Manager
701 Chesapeake Drive
Redwood City, CA 94063


with copies to the following:


Metropolitan Life Insurance Company
400 South El Camino Real, Suite 800
San Mateo, CA 94402
Attention: Assistant Vice President


(3) TENANT; CURRENT ADDRESS & TAX ID:

(a)Name:Genomic Health, Inc. (“Genomic Health”)(b)State of incorporation:a
Delaware corporation(c)Tax Identification Number77-0552594Tenant shall notify
Landlord of any change in the foregoing.



Notices to Tenant shall be addressed:
Genomic Health, Inc.
301 Penobscot Drive
Redwood City, CA 94063
Attention: Chief Financial Officer


with a copy to:


Pillsbury Winthrop Shaw Pittman LLP
50 Fremont Street
San Francisco, CA 94105
Attention: Hilda A. Senseney


(4) DATE OF LEASE: as of September __, 2005


(5) LEASE TERM: For each of the Initial Premises and the Expansion Premises, the
Term will commence separately on the Initial Premises Commencement Date and the
Expansion Premises Commencement Date, as defined and described in Rider 2, and
the Lease Term shall expire (as to the entire Premises) on the last day of the
six-year period which commences on the Initial Premises Commencement Date.


(6) COMMENCEMENT DATES: For each of the Initial Premises and the Expansion
Premises, the Term will commence separately on the Initial Premises Commencement
Date and the Expansion Premises Commencement Date, as defined and described in
Rider 2.


Rider 2-1



--------------------------------------------------------------------------------



(7) EXPIRATION DATE: The last day of the six-year period which commences on the
Initial Premises Commencement Date.


(8) MONTHLY BASE RENT: Monthly Base Rent for the Premises is the combined
Monthly Base Rent for each of the Initial Premises and the Expansion Premises,
as and when due as set forth in this Lease. In light of the differences for each
such space in the respective rate of Monthly Base Rent, timing of the
Commencement Date and increases in rates, the amount of Monthly Base Rent for
each such space is set forth separately below. The initial monthly installment
for both parts of the Premises is due upon Tenant’s execution.


Initial Premises:


Period from Initial Premises Commencement Date through Expiration Date
Monthly
Monthly Rate/SF of Rentable Area
Months 01 — 12*$24,448.90*$1.06*Months 13 — 24$25,140.85  $1.09  Months 25 —
36$25,832.80  $1.12  Months 37 — 48$26,755.40  $1.16  Months 49 —
60$27,447.35  $1.19  Months 61 — 72 (Expiration Date)$28,369.95  $1.23  



*Notwithstanding any provision of this Lease to the contrary, provided that
Tenant is not in Default under this Lease, Landlord agrees to forbear in
collection of the Monthly Base Rent for the Initial Premises for the first four
(4) months after the Initial Premises Commencement Date, and further provided
that Tenant is not in Default under this Lease for a full year after expiration
of the fourth month of the Term, the Monthly Base Rent for the Initial Premises
for such first four months of the Term shall be waived.


Expansion Premises:
Period from Expansion Premises Commencement Date through Expiration Date
Monthly
Monthly Rate/SF of Rentable Area
Months 01 — 12*$34,769.00*$1.40*Months 13 — 24$36,010.75  $1.45  Months 25 —
36$37,252.50  $1.50  Months 37 — 48$38,494.25  $1.55  Months 49 —
60$39,376.00  $1.60  Months 61 — Expiration Date$40,977.75  $1.65  

*Notwithstanding any provision of this Lease to the contrary, provided that
Tenant is not in Default under this Lease, Landlord agrees to forbear in
collection of the Monthly Base Rent for the Expansion Premises for the first
month after the Expansion Premises Commencement Date, and further provided that
Tenant is not in Default under this Lease for a full year after expiration of
such first month, the Monthly Base Rent for the Expansion Premises for such
first month shall be waived.
(9) RENT ADJUSTMENT DEPOSIT (initial monthly rate, until further notice): Until
the Commencement Date has occurred for both the Initial Premises and the
Expansion Premises, the Rent Adjustment Deposit payable by Tenant during the
Term shall be only for that part of the Premises for which the Commencement Date
has occurred. It is agreed that the Rent Adjustment Deposit (at the initial
monthly rate, until further notice) for the Initial Premises shall be Fourteen
Thousand Nineteen Dollars ($14,019.00). The initial monthly installment for both
parts of the Premises is Twenty-nine Thousand One Hundred Fourteen Dollars
($29,114.00) and is due upon Tenant’s execution.
(10) RENTABLE AREA OF THE PREMISES:
Rider 2-2



--------------------------------------------------------------------------------




Initial Premises:23,065 square feetExpansion Premises:24,835 square feetPremises
(both parts):47,900

(11) RENTABLE AREA OF THE BUILDING 47,900 square feet
(12) RENTABLE AREA OF THE PHASE: 235,620 square feet
(13) RENTABLE AREA OF THE PROJECT: 537,444 square feet
(14) SECURITY: The cash and/or Letter of Credit in the amount of Five Hundred
Thousand Dollars and no/100 ($500,000.00) (and any proceeds of the Letter of
Credit drawn and held by Landlord) as provided in Article Five.
(15) SUITE NUMBER &/OR ADDRESS OF PREMISES:

Initial Premises:351 Penobscot DriveExpansion Premises301 Penobscot
DrivePremises (both parts)301 Penobscot Drive, until further notice

(16) TENANTS SHARE:
For Initial Premises only until Expansion Premises. Commencement Date:
Tenants Building Share:48.1524%  Tenant’s Phase Share:9.7891%  Tenant’s Project
Share:4.2916%  Tenants Building Share:100%  Tenant’s Phase
Share:20.3293%  Tenant’s Project Share:8.9126%  

(17) TENANT’S USE OF PREMISES: General office use; biotechnology/pharmaceutical
research and development, assembly, biotechnical or pharmaceutical
manufacturing, and warehousing.
(18) PARKING SPACES:
For Initial Premises only until Expansion Premises Commencement Date: 76 For
Full Premises on & after Expansion Premises Commencement Date: 158
(19) BROKERS:
Landlord’s Broker:
Cornish & Carey Commercial
Tenant’s Broker.BT Commercial and Technology Commercial




1.02 ENUMERATION OF EXHIBITS & RIDER(S)
The Exhibits and Rider(s) set forth below and attached to this Lease are
incorporated in this Lease by this reference:
EXHIBIT A Plan of Premises
EXHIBIT B Workletter Agreement
EXHIBIT C Site Plan of Project
EXHIBIT D Permitted Hazardous Material
EXHIBIT E Form of Letter of Credit Acceptable from Silicon Valley Bank
EXHIBIT F Fair Market Rental Rate
EXHIBIT G Tenant’s Personal Property
EXHIBIT H Form of Letter of Credit
RIDER 1 Commencement Date Agreement
RIDER 2 Additional Provisions

1.03 DEFINITIONS
Rider 2-3



--------------------------------------------------------------------------------



For purposes hereof, the following terms shall have the following meanings:
ADJUSTMENT YEAR: The applicable calendar year or any portion thereof after the
Commencement Date of this Lease for which a Rent Adjustment computation is being
made.
AFFILIATE: Any Person (as defined below) which is controlled by, controls, or is
under common control with Tenant The word Person means an individual,
partnership, trust, corporation, limited liability company, firm or other
entity. For purposes of this definition, the word “control,” means, with respect
to a Person that is a corporation or a limited liability company, the right to
exercise, directly or indirectly, more than sixty percent (60%) of the voting
rights attributable to the shares or membership interests of the controlled
Person and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power at all times to direct or cause the
direction of the management of the controlled Person.
BUILDING: Each building in which the Premises is located, as specified in
Section 1.01(1). BUILDING OPERATING EXPENSES: Those Operating Expenses described
in Section 4.01.
COMMENCEMENT DATE: The dates specified in Section 1.01(6) as the Commencement
Dates, unless changed by operation of Article Two or Rider 2.
COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building or
Project and their employees and invitees, or the public, as such areas currently
exist and as they may be changed from time to time.
DECORATION: Tenant Alterations which do not require a building permit and which
do not affect the facade or roof of the Building, or involve any of the
structural elements of the Building, or involve any of the Building’s systems,
including its electrical, mechanical, plumbing, security, heating, ventilating,
air-conditioning, communication, and fire and life safety systems.
DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.& S.A. at its San Francisco main office as its
corporate base lending rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.
DELIVERY DATE: The date for Landlord’s delivery to Tenant of possession of the
Premises, if different from the Commencement Date, as provided in Rider 2.
ENVIRONMENTAL LAWS: All Laws governing the use, storage, disposal or generation
of any Hazardous Material or pertaining to environmental conditions on, under or
about the Premises or any part of the Project, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.), and the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. Section 6901 et seq.).
EXPANSION PREMISES: The space under the Prior Sublease (defined in Rider 2)
which becomes part of the Premises on the Expansion Premises Commencement Date,
as more particularly provided in this Lease. The Expansion Premises is deemed to
be 24,835 square feet of Rentable Area, is commonly known as 301 -Penobscot
Drive (as of the execution date of this Lease), is depicted on Exhibit A hereto,
and is further described in Section 1.01, definition of Premises and Rider 2.
EXPIRATION DATE: The date specified in Section 1.01(7) unless changed by
operation of Article Two or Rider 2.
FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.
HAZARDOUS MATERIAL: Such substances, material and wastes which are or become
regulated under any Environmental Law; or which are classified as hazardous or
toxic or medical waste or biohazardous waste under any Environmental Law; and
explosives, firearms and ammunition, flammable material, radioactive material,
asbestos, polychlorinated biphenyls and petroleum and its byproducts.
Rider 2-4



--------------------------------------------------------------------------------



INITIAL PREMISES: The part of the Premises to be delivered initially to Tenant
after execution of this Lease and part as to which the Term first commences, as
more particularly provided in this Lease. The Initial Premises is deemed to be
23,065 square feet of Rentable Area, is commonly known as 351 Penobscot Drive
(as of the execution date of this Lease), is depicted on Exhibit A hereto, and
is further described in Section 1.01, definition of Premises and Rider 2.
INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective directors, officers, agents and employees.
LAND: The parcel(s) of real estate on which the Building and Project are
located.
LANDLORD WORK The construction or installation of improvements to be furnished
by Landlord, if any, specifically described in Rider 2 attached hereto.
LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.
LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.
LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Initial Premises Commencement Date (unless the Commencement
Date is the first day of a calendar month in which case beginning on the
Commencement Date), and each subsequent twelve month, or shorter, period until
the Expiration Date.
MONTHLY BASE RENT: The monthly rent specified in Section 1.01(8).
MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.
NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day and other holidays recognized by the Landlord
and the janitorial and other unions servicing the Building in accordance with
their contracts.
OPERATING EXPENSES: All Taxes, costs, expenses and disbursements of every kind
and nature which Landlord shall pay or become obligated to pay in connection
with the ownership, management, operation, maintenance, replacement and repair
of the Property (including the amortized portion of any capital expenditure or
improvement, together with interest thereon, expenses of changing utility
service providers, and any dues, assessments and other expenses pursuant to any
covenants, conditions and restrictions, or any reciprocal easements, or any
owner’s association now or hereafter affecting the Project; provided however
that with respect to any expenses, dues, assessments and other expenses pursuant
to any covenants, conditions and restrictions, or any reciprocal easements, or
any owner’s association hereafter affecting the Project, then such costs and
expenses shall only be deemed to be Operating Expenses to the extent that such
costs or expenses could otherwise be deemed to be Operating Expenses pursuant to
the provisions set forth in this section). Operating Expenses shall be allocated
among the categories of Project Operating Expenses, Building Operating Expenses
or Phase Operating Expenses as provided in Article Four. If any Operating
Expense relates to more than one calendar year, such expense shall be
proportionately allocated among such related calendar years. Operating Expenses
shall include the following, by way of illustration only and not limitation: (1)
all Taxes; (2) all insurance premiums and other costs (including deductibles),
including the cost of rental insurance; (3) all license, permit and inspection
fees; (4) all costs of utilities, fuels and related services, including water,
sewer, light, telephone, power and steam connection, service and related
charges; (5) all costs to repair, maintain and operate heating, ventilating and
air conditioning systems, including preventive maintenance incurred by Landlord,
if any; (6) all janitorial, landscaping and security services; (7) all wages,
salaries, payroll taxes, fringe benefits and other labor costs, including the
cost of workers’ compensation and disability insurance; (8) ail costs of
operation, maintenance and repair of all parking facilities and other common
areas; (9) all supplies, materials, equipment and tools; (10) dues, assessments
and other expenses pursuant to any covenants, conditions and restrictions, or
any reciprocal easements, or any owner’s association now or hereafter affecting
the Project; (11) modifications to the Building or the Project occasioned by
Laws now or hereafter in effect, but only as amortized over the useful life of
the capital item as reasonably determined by Landlord; (12) the
Rider 2-5



--------------------------------------------------------------------------------



total charges of any independent contractors employed in the care, operation,
maintenance, repair, leasing and cleaning of the Project, including landscaping,
roof maintenance, and repair, maintenance and monitoring of life-safety systems,
plumbing systems, electrical wiring and Project signage; (13) the cost of
accounting services necessary to compute the rents and charges payable by
tenants at the Project; (14) exterior window and exterior wall cleaning and
painting; (15) managerial and administrative expenses; (16) all costs in
connection with the exercise facility at the Project; (17) all costs and
expenses related to Landlord’s retention of consultants in connection with the
routine review, inspection, testing, monitoring, analysis and control of
Hazardous Material, and retention of consultants in connection with the clean-up
of Hazardous Material (to the extent not recoverable from a particular tenant of
the Project), and all costs and expenses related to the implementation of
recommendations made by such consultants concerning the use, generation,
storage, manufacture, production, storage, release, discharge, disposal or
clean-up of Hazardous Material on, under or about the Premises or the Project
(to the extent not recoverable from a particular tenant of the Project); (18)
all capital improvements made for the purpose of reducing or controlling other
Operating Expenses, and all other capital expenditures, but only as amortized
over the useful life of such capital improvement as reasonably determined by
Landlord, together with interest on the unamortized portion; (19) all property
management costs and fees, including all costs in connection with the Project
property management office; and (20) all fees or other charges incurred in
conjunction with voluntary or involuntary membership in any energy conservation,
air quality, environmental, traffic management or similar organization&
Operating Expenses shall not include: (a) costs of alterations of space to be
occupied by new or existing tenants of the Project; (b) depreciation charges;
(c) interest and principal payments on loans (except for loans for capital
expenditures or improvements which Landlord is allowed to include in Operating
Expenses as provided above); (d) ground rental payments; (e) real estate
brokerage and leasing commissions; (f) advertising and marketing expenses; (g)
costs of Landlord reimbursed by insurance proceeds; (h) costs for which the
Landlord is reimbursed by any other tenant or occupant of the Building (other
than payments comparable to Rent Adjustments hereunder) or by any tenant’s
insurance carrier or by anyone else, and electric power costs for which any
tenant directly contracts with the local public service company; (i) expenses
incurred in negotiating leases of other tenants in the Project or enforcing
lease obligations of other tenants in the Project; (j) Landlord’s property
manager’s corporate general overhead or corporate general administrative
expenses; (k) the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Building, Project or Phase,
unless such wages and benefits are prorated to reflect time spent on operation
and managing the Building, Project or Phase; (I) Landlord’s corporate general
overhead or corporate general administrative expenses associated with the
operation of the business of the entity which constitutes the Landlord, -as the
same are distinguished from the costs of operation of the Building, Project or
Phase; (m) executives’ salaries; (n) any bad debt loss, rent loss, or reserves
for bad debts or rent loss; (o) costs of Landlord’s charitable or political
contributions; (p) the acquisition and installation costs of the replacement of
150 tons of HVAC (which includes mechanical units, associated controls and
ductwork, and related materials and expenses), as described in Section 8.03
below; (q) the costs of any Tenant Work (as defined in the Workletter), and (r)
costs incurred in connection with Hazardous Materials to the extent such
Hazardous Materials were present on the Project prior to the Delivery Date.
PHASE: Phase means any individual Phase of the Project, as more particularly
described in the definition of Project.
PHASE OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.
PREMISES: The Premises consists of the entire Rentable Area of the Building at
the initial Suite Number(s) listed in Section 1.01 and is depicted on Exhibit A
attached hereto. The Premises is classified in two parts, namely the Initial
Premises and the Expansion Premises, for purposes of separately determining and
providing as to each part for the Delivery Date, Commencement Date of the Term
and commencement of Rent as to each, and certain other rights and obligations of
the parties, as more particularly provided in Rider 2, the Workletter and other
provisions of this Lease.
PROJECT or PROPERTY: As of the date hereof, the Project is known as Seaport
Centre and consists of those buildings (including the Building) whose general
location is shown on the Site Plan of the Project attached as Exhibit C, located
in Redwood City, Califomia, associated vehicular and parking areas, landscaping
and improvements, together with the Land, any associated interests in real
property, and the personal property, fixtures, machinery, equipment, systems and
apparatus located in or used in conjunction with any of the foregoing. The
Project may also be referred to as the Property. As of the date hereof, the
Project is divided into Phase I
Rider 2-6



--------------------------------------------------------------------------------



and Phase II, which are generally designated on Exhibit C, each of which may
individually be referred to as a Phase. Landlord reserves the right from time to
time to add or remove buildings, areas and improvements to or from a Phase or
the Project, or to add or remove a Phase to or from the Project. In the event of
any such addition or removal which . affects Rentable Area of the Project or a
Phase, Landlord shall make a corresponding recalculation and adjustment of any
affected Rentable Area and Tenants Share.
PROJECT OPERATING EXPENSES: Those Operating Expenses described in Section 4.01.
REAL PROPERTY: The Property excluding any personal property.
RENT: Collectively, Monthly Base Rent Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.
RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses.
The Rent Adjustments shall be determined and paid as provided in Article Four.
RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable Adjustment Year. On or
before the Commencement Date and the beginning of each subsequent Adjustment
Year or with Landlord’s Statement (defined in Article Four), Landlord may
estimate and notify Tenant in writing of its estimate of Operating Expenses,
including Project Operating Expenses, Building Operating Expenses and Phase
Operating Expenses, and Tenant’s Share of each, for the applicable Adjustment
Year. The Rent Adjustment Deposit applicable for the calendar year in which the
Commencement Date occurs shall be the amount, if any, speoified in Section
1.01(9). Nothing contained herein shall be construed to limit the right of
Landlord from time to time during any calendar year to revise its estimates of
Operating Expenses and to notify Tenant in writing thereof and of revision by
prospective adjustments in Tenants Rent Adjustment Deposit payable over the
remainder of such year. The last estimate by Landlord shall remain in effect as
the applicable Rent Adjustment Deposit unless and until Landlord notifies Tenant
in writing of a change.
RENTABLE AREA OF THE BUILDING: The amount of square footage set forth in Section
1.01(11)
RENTABLE AREA OF THE PHASE: The amount of square footage set forth in Section
1.01(12)
RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in Section
1.01(10).
RENTABLE AREA OF THE PROJECT: The amount of square footage set forth in Section
1.01(13), which represents the sum of the rentable area of all space intended
for occupancy in the Project.
SECURITY: The cash and/or Letter of Credit specified in Section 1.01, if any,
paid or delivered to Landlord as security for Tenant’s performance of its
obligations under this Lease, and any proceeds of the Letter of Credit drawn and
held by Landlord, all as more particularly provided in Article Five.
SUBSTANTIALLY COMPLETE: The completion of the Landlord Work or Tenant Work, as
the case may be, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done.
TAXES: All federal, state and local governmental taxes, assessments (including
assessment bonds) and charges of every kind or nature, whether general, special,
ordinary or extraordinary, which Landlord shall pay or become obligated to pay
because of or in connection with the ownership, leasing, management, control or
operation of the Property or any of its components (including any personal
property used in connection therewith), which may also include any rental or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year, whether or not such Taxes are billed and
payable in a subsequent calendar year. There shall be included in Taxes for any
year the amount of all fees, costs and expenses (including reasonable attorneys’
fees) paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes. Taxes for any year shall be reduced by the net amount of any
tax refund received by Landlord attributable to such year. If a special
assessment payable in
Rider 2-7



--------------------------------------------------------------------------------



installments is levied against any part of the Property, Taxes for any year
shall include only the installment of such assessment and any interest payable
or paid during such year. Taxes shall not include any federal or state
inheritance, general income, gift or estate taxes, except that if a change
occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.
TENANT ADDITIONS: Collectively, Landlord Work, Tenant Work and Tenant
Alterations. Tenant’s Personal Property (as set forth in Exhibit G hereto) shall
not be deemed to be included in the definition of Tenant Additions.
TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Real Property systems serving the
Premises done or caused to be done by Tenant after the date hereof, whether
prior to or after the Commencement Date (including Tenant Work, but excluding
Landlord Work).
TENANT DELAY: Any event or occurrence which delays the Substantial Completion of
the Landlord Work which is caused by or is described as follows:
(i) special work, changes, alterations or additions requested or made by Tenant
in the design or finish in any part of the Premises after approval of the plans
and specifications (as described in the Rider 2);
(ii) Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise;
(iii) failure to approve and pay for such work as Landlord undertakes to
complete at Tenant’s expense;
(iv) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Premises; or
(v) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to Rider 2, including the failure to approve and pay for such
Landlord Work or other items if and to the extent Rider 2 provides they are to
be approved or paid by Tenant.
TENANT’S FF&E: The property of Tenant described in Section 5 of the Workletter.
TENANT’S PERSONAL PROPERTY: Tenant’s property described on Exhibit G hereto.
TENANT WORK: All work installed or furnished to the Premises by Tenant in
connection with Tenant’s initial occupancy pursuant to Rider 2 and the
Workletter.
TENANT’S BUILDING SHARE: The share as specified in Section 1.01(16) and Section
4.01.
TENANT’S PHASE: The Phase in which the Premises is located, as indicated in
Section 1.01(1).
TENANT’S PHASE SHARE: The share as specified in Section 1.01(16) and Section
4.01.
TENANT’S PROJECT SHARE: The share as specified in Section 1.01(16) and Section
4.01.
TENANT’S SHARE: Shall mean collectively, Tenant’s respective shares of the
respective categories of Operating Expenses, as provided in Section 1.01(16) and
Section 4.01.
TERM: The term of this Lease commencing on the Initial Premises Commencement
Date and expiring on the Expiration Date.
TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.
WORKLETTER: The Agreement regarding the completion of Tenant Work and Landlord
Work, if any, set forth in Rider 2 and Exhibit B hereto.

ARTICLE TWO
         PREMISES, TERM, FAILURE TO GIVE POSSESSION, COMMON AREAS AND PARKING


Rider 2-8



--------------------------------------------------------------------------------





2.01 LEASE OF PREMISES
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.

2.02 TERM (See Rider 2)

2.03 FAILURE TO GIVE POSSESSION (See Rider 2)

2.04 AREA OF PREMISES
Landlord and Tenant agree that for all purposes of this Lease the Rentable Area
of the Premises, the Rentable Area of the Building, the Rentable Area of the
Phase and the Rentable Area of the Project as set forth in Article One are
controlling, and are not subject to revision after the date of this Lease,
except as otherwise provided herein.

2.05 CONDITION OF PREMISES (See Rider 2)

2.06 COMMON AREAS & PARKING
(a) Right to Use Common Areas. Tenant shall have the non-exclusive right, in
common with others, to the use of any common entrances, ramps, drives and
similar access and serviceways and other Common Areas in the Project. The rights
of Tenant hereunder in and to the Common Areas shall at all times be subject to
the rights of Landlord and other tenants-and owners in the Project who use the
same in common with Tenant, and it shall be the duty of Tenant to keep all the
Common Areas free and clear of any obstructions created or permitted by Tenant
or resulting from Tenant’s operations. Tenant shall not use the Common Areas or
common facilities of the Building or the Project, including the Building’s
electrical room, parking lot or trash enclosures, for storage purposes. Nothing
herein shall affect the right of Landlord at any time to remove any persons not
authorized to use the Common Areas or common facilities from such areas or
facilities or to prevent their use by unauthorized persons.
(b) Changes in Common Areas. Landlord reserves the right, at any time and from
time to time to (i) make alterations in or additions to the Common Areas or
common facilities of the Project, including constructing new buildings or
changing the location, size, shape or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (ii) designate property to be included in or eliminate property from
the Common Areas or common facilities of the Project (iii) close temporarily any
of the Common Areas or common facilities of the Project for maintenance
purposes, and (iv) use the Common Areas and common facilities of the Project
while engaged in making alterations in or additions and repairs to the Project;
provided, however, that (x) such changes do not materially adversely affect
Tenant’s use of the Premises or increase Tenant’s costs hereunder, and (y)
reasonable access to the Premises and parking at or near the Project remains
available.
(c) Parking. During the Term, Tenant shall have the right to use the number of
Parking Spaces specified in Section 1.01(18) for parking on an unassigned basis
on that portion of the Project designated by Landlord from time to time for
parking. Tenant acknowledges and agrees that the parking spaces in the Project’s
parking facility may include a mixture of spaces for compact vehicles as well as
full-size passenger automobiles, and that Tenant shall not use parking spaces
for vehicles larger than the striped size of the parking spaces. Tenant shall
comply with any and all parking rules and regulations if and as from time to
time established by Landlord. Tenant shall not allow any vehicles using Tenant’s
parking privileges to be parked, loaded or unloaded except in accordance with
this Section, including in the areas and in the manner designated by Landlord
for such activities. If any vehicle owned or operated by Tenant or any Tenant
Parties (as defined in Article Seven) is using the parking or loading areas
contrary to any provision of this Section,. Landlord shall have the right, in
addition to all other rights and remedies of Landlord under this Lease, to
remove or tow away the vehicle without prior notice to Tenant, and the cost
thereof shall be paid to Landlord within ten (10) business days after notice
from Landlord to Tenant.





ARTICLE THREE
RENT


Tenant agrees to pay to Landlord via wire transfer in accordance with
instructions set forth below (as modified by Landlord from time to time), or to
such other persons, or at such other places or in such manner designated by
Landlord, without any prior demand therefor in immediately available funds and
without any deduction or offset whatsoever, Rent, including
Rider 2-9



--------------------------------------------------------------------------------



Monthly Base Rent and Rent Adjustments in accordance with Article Four, during
the Term. Monthly Base Rent shall be paid monthly in advance on the first day of
each month of the Term, except that the first installment of Monthly Base Rent
shall be paid by Tenant to Landlord concurrently with execution of this Lease by
means of Tenant’s check payable to the order of Metropolitan Life Insurance
Company. Monthly Base Rent shall be prorated for partial months within the Temi.
Unpaid Rent shall bear interest at the Default Rate from the date due until
paid. Tenants covenant to pay Rent shall be independent of every other covenant
in this Lease. Until further notice to Tenant, Rent paid by wire transfer shall
be wired to:
Wells Fargo Bank, San Francisco, CA,
NC # 482-9605856
Routing # 121000248
NC Name: CBRE ITF — Seaport II



ARTICLE FOUR
OPERATING EXPENSES, RENT ADJUSTMENTS AND PAYMENTS
4.01 TENANT’S SHARE OF OPERATING EXPENSES
Tenant shall pay Tenants Share of Operating Expenses in the respective shares of
the respective categories of Operating Expenses as set forth below.
(a) Tenant’s Project Share of Project Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises by
the rentable square footage of the Project and as of the date hereof equals the
percentage set forth in Section 1.01(16);
(b) Tenants Building Share of Building Operating Expenses, which is the
percentage obtained by dividing the rentable square footage of the Premises
respectively for each building in which the Premises is located by the total
rentable square footage of such building and as of the date hereof equals the
percentage set forth in Section 1.01(16);
(c) Tenant’s Phase Share of Phase Operating Expenses, which is the percentage
obtained by dividing the aggregate rentable square footage of the Premises by
the total rentable square footage of Tenant’s Phase and as of the date hereof
equals the percentage set forth in Section 1.01(16);
(d) Project Operating Expenses shall mean all Operating Expenses that are not
included as Phase Operating Expenses (defined below) and that are not either
Building Operating Expenses or operating expenses directly and separately
identifiable to the operation, maintenance or repair of any other building
located in the Project, but Project Operating Expenses includes operating
expenses allocable to any areas of the Building or any other building during
such time as such areas are made available by Landlord for the general common
use or benefit of all tenants of the Project, and their employees and invitees,
or the public, as such areas currently exist and as they may be changed from
time to time;
(e) Building Operating Expenses shall mean Operating Expenses that are directly
and separately identifiable to each building in which the Premises or part
thereof is located;
(f) Phase Operating Expenses shall mean Operating Expenses that Landlord may
allocate to a Phase as directly and separately identifiable to all buildings
located in the Phase (including but not limited to the Building) and may include
Project Operating Expenses that are separately identifiable to a Phase;
(g) Landlord shall have the right to allocate a particular item or portion of
Operating Expenses as any one of Project Operating Expenses, Building Operating
Expenses or Phase Operating Expenses; however, in no event shall any portion of
Building Operating Expenses, Project Operating Expenses or Phase Operating
Expenses be assessed or counted against Tenant more than once; and.
(h) Notwithstanding anything to the contrary contained in this Section 4.01, as
to each specific category of Operating Expense which one or more tenants of the
Building either pays directly to third parties or specifically reimburses to
Landlord (for example, separately contracted janitorial services or property
taxes directly reimbursed to Landlord), then, on a category by category basis,
the amount of Operating Expenses for the affected period shall be adjusted as
follows: (1) all such tenant payments with respect to such category of expense
and all of Landlord’s costs reimbursed thereby shall be excluded from Operating
Expenses and
Rider 2-10



--------------------------------------------------------------------------------



Tenant’s Building Share, Tenant’s Phase Share or Tenant’s Project Share, as the
case may be, for such category of Operating Expense shall be adjusted by
excluding the square footage of all such tenants, and (2) if Tenant pays or
directly reimburses Landlord for such category of Operating Expense, such
category of Operating Expense shall be excluded from the determination of
Operating Expenses for the purposes of this Lease.







4.02 RENT ADJUSTMENTS
Tenant shall pay to Landlord Rent Adjustments with respect to each Adjustment
Year as follows:
(a) The Rent Adjustment Deposit shall be paid monthly during the Term with the
payment of Monthly Base Rent, except the first installment which shall be paid
by Tenant to Landlord concurrently with execution of this Lease. The Rent
Adjustment Deposit represents, on a monthly basis, Tenant’s Share of Landlord’s
estimate of Operating Expenses, as described in Section 4.01, for the applicable
Adjustment Year (or portion thereof); and
(b) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.03.



4.03 STATEMENT OF LANDLORD
Within one hundred twenty (120) days after the end of each calendar year or as
soon thereafter as reasonably possible, Landlord will furnish Tenant a statement
(“Landlord’s Statement”) showing the following:
(a) Operating Expenses for the last Adjustment Year showing in reasonable detail
the actual Operating Expenses categorized among Project Operating Expenses,
Building Operating Expenses and Phase Operating Expenses for such period and
Tenant’s Share of each as described in Section 4.01 above;
(b) The amount of Rent Adjustments due Landlord for the last Adjustment Year,
less credit for Rent Adjustment Deposits paid, if any; and
(c) Any change in the Rent Adjustment Deposit due monthly in the current
Adjustment Year, including the amount or revised amount due for months preceding
any such change pursuant to Landlord’s Statement.
Tenant shall pay to Landlord within ten (10) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant if the Term has already expired provided Tenant is not in
default hereunder. No interest or penalties shall accrue on any amounts which
Landlord is obligated to credit or refund to Tenant by reason of this Section
4.03. Landlord’s failure to deliver Landlord’s Statement or to compute the
amount of the Rent Adjustments shall not constitute a waiver by Landlord of its
right to deliver such items nor constitute a waiver or release of Tenant’s
obligations to pay such amounts. The Rent Adjustment Deposit shall be credited
against Rent Adjustments due for the applicable Adjustment Year. During the last
complete calendar year or during any partial calendar year in which the Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which may not be finally determined until after the termination
of this Lease. Tenant’s obligation to pay Rent Adjustments survives the
expiration or termination of the Lease. Notwithstanding the foregoing, in no
event shall the sum of Monthly Base Rent and the Rent Adjustments be less than
the Monthly Base Rent payable.





4.04 BOOKS AND RECORDS
Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. The Tenant or its representative (which representative shall be a
certified public accountant licensed to do
Rider 2-11



--------------------------------------------------------------------------------



business in the state in which the Property is located and whose primary
business is certified public accounting) shall have the right, for a period of
thirty (30) days following the date upon which Landlord’s Statement is delivered
to Tenant, to examine the Landlord’s books and records with respect to the items
in the foregoing statement of Operating Expenses and Taxes during normal
business hours, upon written notice, delivered at least three (3) business days
in advance. If Tenant does not object in writing to Landlord’s Statement within
sixty (60) days of Tenants receipt thereof, specifying the nature of the item in
dispute and the reasons therefor, then Landlord’s Statement shall be considered
final and accepted by Tenant. Any amount due to the Landlord as shown on
Landlord’s Statement, whether or not disputed by Tenant as provided herein shall
be paid by Tenant when due as provided above, without prejudice to any such
written exception.





4.05 TENANT OR LEASE SPECIFIC TAXES
In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than federal or state inheritance,
general income, gift or estate taxes) whether or not now customary or within the
contemplation of the parties hereto: (a) upon, allocable to, or measured by the
Rent payable hereunder, including any gross receipts tax or excise tax levied by
any governmental or taxing body with respect to the receipt of such rent; or (b)
upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion thereof; or (c) upon the measured value of Tenants personal property
or trade fixtures located in the Premises or in any storeroom or any other place
in the Premises or the Property, or the areas used in connection with the
operation of the Property, it being the intention of Landlord and Tenant that,
to the extent possible, Tenant shall cause such taxes on personal property or
trade fixtures to be billed to and paid directly by Tenant (d) resulting from
Landlord Work, Tenant Work or Tenant Alterations to the Premises, whether title
thereto is in Landlord or Tenant, or (e) upon this transaction. Taxes paid by
Tenant pursuant to this Section 4.05 shall not be included in any computation of
Taxes as part of Operating Expenses.



ARTICLE FIVE
SECURITY
(a) Tenant, at Tenants sole cost and expense, concurrently with execution of
this Lease, shall either (1) pay Landlord in cash or immediately available funds
or (2) provide Landlord the Letter of Credit (defined below) as more
particularly described below, in each case in the amount of the Security
specified in Section 1.01 as security (“Security”) for the full and faithful
performance by Tenant of each and every term, provision, covenant, and condition
of this Lease. If Tenant fails timely to perform any of the terms, provisions,
covenants and conditions of this Lease or any other document executed by Tenant
in connection with this Lease, including, but not limited to, the payment of the
Monthly Base Rent, Rent Adjustment Deposits, Rent Adjustments or the repair of
damage to the Premises caused by Tenant (excluding normal wear and tear) then
Landlord may use, apply, or retain the whole or any part of the Security for the
payment of any such Monthly Base Rent, Rent Adjustment Deposits or Rent
Adjustments not paid when due, for the cost of repairing such damage, for the
cost of cleaning the Premises, for the payment of any other sum which Landlord
may expend or may be required to expend by reason of Tenants failure to perform,
and otherwise for compensation of Landlord for any other loss or damage to
Landlord occasioned by Tenants failure to perform, including, but not limited
to, any loss of future Rent and any damage or deficiency in the reletting of the
Premises (whether such loss, damages or deficiency accrue before or after
summary proceedings or other reentry by Landlord) and the amount of the unpaid
past Rent, future Rent loss, and all other losses, costs and damages, that
Landlord would be entitled to recover if Landlord were to pursue recovery under
California Civil Code Section 1951.2 or 1951.4. If Landlord so uses, applies or
retains all or part of the Security, Tenant shall within five (5) business days
after demand pay or deliver to Landlord in immediately available funds the sum
necessary to replace the amount used, applied or retained, except as specified
in (e) below. If Tenant has fully and faithfully performed and observed all of
Tenant’s obligations under the terms, provisions, covenants and conditions of
this Lease, the Security (except any amount retained for application by Landlord
as provided herein) shall be returned or paid over to Tenant no later than
ninety (90) days after the latest of (i) the Termination Date; (ii) the removal
of Tenant from the Premises; or (iii) the surrender of the Premises by Tenant to
Landlord in accordance with this Lease.
Rider 2-12



--------------------------------------------------------------------------------



Provided, however, in no event shall any such return be construed as an
admission by Landlord that Tenant has performed all of its obligations hereunder
(b) The Security, whether in the form of cash, Letter of Credit (defined below)
and/or Letter of Credit Proceeds (defined below), shall not be deemed an advance
rent deposit or an advance payment of any kind, or a measure of Landlord’s
damages with respect to Tenant’s failure to perform, nor shall any action or
inaction of Landlord with respect to it or its use or application be a waiver
of, or bar or defense to, enforcement of any right or remedy of Landlord.
Landlord shall not be required to keep the Security separate from its general
funds and shall not have any fiduciary duties or other duties (except as set
forth in this Section) concerning the Security. Tenant shall not be entitled to
any interest on the Security. In the event of any sale, lease or transfer of
Landlord’s interest in the Building, Landlord shall have the right to transfer
the Security, or balance thereof, to the vendee, transferee or lessee and any
such transfer shall release Landlord from all liability for the return of the
Security. Tenant thereafter shall look solely to such vendee, transferee or
lessee for the return or payment of the Security. Tenant shall not assign or
encumber or attempt to assign or encumber the Security or any interest in it and
Landlord shall not be bound by any such assignment, encumbrance, attempted
assignment or attempted encumbrance, and regardless of one or more assignments
of this Lease, Landlord may return the Security to the original Tenant without
liability to any assignee. Tenant hereby waives any and all rights of Tenant
under the provisions of Section 1950.7 of the California Civil Code, and any and
all rights of Tenant under all other provisions of law, now or hereafter
enacted, regarding security deposits.
(c) If Tenant fails timely to perform any obligation under this Article Five,
such breach shall constitute a Default by Tenant under this Lease without any
right to or requirement of any further notice or cure period under any other
Article of this Lease, except such notice and cure period expressly provided
under this Article Five.
(d) During the first six months after the date on which this Lease has been
executed by both Tenant and Landlord, Tenant shall have the right at Tenants
sole cost and expense, to provide Landlord with the Letter of Credit (defined
below) as the Security required under this Lease in substitution for the cash
then held by Landlord as Security. In the event that Tenant first delivered the
Security in the form of cash or immediately available funds prior to delivering
the Letter of Credit, then, within thirty (30) days after Tenants delivery to
Landlord of the Letter of Credit, Landlord shall refund to Tenant the amount of
cash held by Landlord as Security, less any amounts thereof used, applied or
retained by Landlord pursuant to the provisions of Subsection (a) and not
replenished by Tenant
(e) As used herein, “Letter of Credit’ shall mean an unconditional, irrevocable
sight draft letter of credit issued, presentable and payable at the San
Francisco, California or San Jose, California office of a major national bank
satisfactory to Landlord in its sole discretion (the “Bank”), naming Landlord as
beneficiary, in an amount equal to Five Hundred Thousand and 00/100 Dollars
($500,000.00). The Letter of Credit shall provide: (i) that Landlord may make
partial and multiple draws thereunder, up to the face amount thereof, and that
Landlord may draw upon the Letter of Credit up to the full amount thereof, as
determined by Landlord, and the Bank will pay to Landlord the amount of such
draw upon receipt by the Bank of a sight draft signed by Landlord without
requirement for any additional documents or statements by Landlord; and (ii)
that, in the event of assignment or other transfer of either Landlord’s interest
in this Lease or of any interest in Landlord (including, without limitation,
consolidations, mergers, reorganizations or other entity changes), the Letter of
Credit shall be freely transferable by Landlord, without charge to Landlord and
without recourse, to the assignee or transferee of such interest and the Bank
shall confirm the same to Landlord and such assignee or transferee. The Letter
of Credit shall be in the form attached as Exhibit H hereto. Provided however,
if Tenant proposes to use Silicon Valley Bank as the issuer of the Letter of
Credit, the form of Letter of Credit set forth in Exhibit E hereto will be
acceptable to Landlord. Landlord may (but shall not be required to) draw upon
the Letter of Credit and use the proceeds therefrom (the “Letter of Credit
Proceeds”) or any portion thereof in any manner Landlord is permitted to use the
Security under this Article Five. In the event Landlord draws upon the Letter of
Credit and elects not to terminate the Lease, but to use the Letter of Credit
Proceeds, then within five (5) business days after Landlord gives Tenant written
notice specifying the amount of the Letter of Credit Proceeds so utilized by
Landlord, Tenant shall deliver to Landlord an amendment to the Letter of Credit
or a replacement Letter of Credit in an amount equal to one hundred percent
(100%) of the then-required amount of the Letter of Credit. Tenants failure to
deliver such amendment or replacement of the Letter of Credit to Landlord within
five (5) business days after Landlord’s notice shall constitute a Default by
Tenant under this Lease. The Letter of Credit shall have an initial term of no
longer than one (1) year, shall be “evergreen”, and shall be extended, reissued
13



--------------------------------------------------------------------------------



or replaced by Tenant, in each case at least thirty (30) days prior to its
expiration in a manner that fully complies with the requirements of this Article
Five, so that in all events the Letter of Credit required hereunder shall be in
full force and effect continuously until the date (the “UC Expiration Date”) for
return of the Security described in Subsection (a) above. No more often than
once per year, Landlord shall have the right to require Tenant to deliver to
Landlord, on 15 days prior notice, a replacement Letter of Credit on the same
terms and conditions set forth in this Article Five, in the event that Landlord
determines, in its good faith judgment, that the issuing Bank is no longer
satisfactory to remain as the issuer of the Letter of Credit. Any advice from
the issuer that it intends to withdraw or not extend the Letter of Credit prior
to any scheduled annual expiration or the UC Expiration Date shall entitle the
Landlord to immediately draw upon the Letter of Credit.

ARTICLE SIX
UTILITIES & SERVICES
6.01 LANDLORD’S GENERAL SERVICES
Landlord shall provide maintenance and services as provided in Article Eight.

6.02 TENANT TO OBTAIN & PAY DIRECTLY
(a) Tenant shall be responsible for and shall pay promptly all charges for gas,
electricity, sewer, heat, light, power, telephone, refuse pickup (to be
performed on a regularly scheduled basis so that accumulated refuse does not
exceed the capacity of Tenant’s refuse bins), janitorial service and all other
utilities, materials and services furnished directly to or used by Tenant in, on
or about the Premises, together with all taxes thereon. Tenant shall contract
directly with the providing companies for such utilities and services.
(b) Notwithstanding any provision of the Lease to the contrary, without, in each
instance, the prior written consent of Landlord, as more particularly provided
in Article Nine, Tenant shall not: (i) make any alterations or additions to the
electric or gas equipment or systems or other Building systems. Tenant’s use of
electric current shall at no time exceed the capacity of the wiring, feeders and
risers providing electric current to the Premises or the Building. The consent
of Landlord to the installation of electric equipment shall not relieve Tenant
from the obligation to limit usage of electricity to no more than such capacity.

6.03 TELEPHONE SERVICES
All telegraph, telephone, and communication connections which Tenant may desire
outside the Premises shall be subject to Landlord’s prior written approval, in
Landlord’s sole discretion, and the location of all wires and the work in
connection therewith shall be performed by contractors approved by Landlord and
shall be subject to the direction of Landlord, except that such approval is not
required as to Tenant’s cabling from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided for Tenant’s connection to
the telephone cable serving the Building, so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided. As to any such connections or work outside the
Premises requiring Landlord’s approval, Landlord reserves the right reasonably
to approve the entity or entities providing telephone or other communication
cable installation, removal, repair and maintenance outside the Premises and
reasonably to restrict and control access to telephone cabinets or panels
outside the Premises. Tenant shall be responsible for and shall pay all costs
incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook-up, access and
maintenance fees related to the installation of such wires and cables in the
Premises and the commencement of service therein, and the maintenance thereafter
of such wire and cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with telephone cables and communication wiring serving
the Building which are not allocable to any individual users of such service but
are allocable to the Building generally. If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith). No later than the Termination Date,
Tenant agrees to remove all telephone cables and communication wiring installed
by Tenant for and during Tenants occupancy, which Landlord shall request Tenant
to remove. Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of Tenants employees, agents,
customers or invitees or anyone claiming through, by or under Tenant, for any
damages, injuries, losses, expenses, claims or causes of action because of any
14



--------------------------------------------------------------------------------



interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.

6.04 FAILURE OR INTERRUPTION OF UTILITY OR SERVICE
To the extent that any equipment or machinery furnished or maintained by
Landlord outside the Premises is used in the delivery of utilities directly
obtained by Tenant pursuant to Section 6.02 and breaks down or ceases to
function properly, Landlord shall use reasonable diligence to repair same
promptly. In the event of any failure, stoppage or interruption of, or change
in, any utilities or services supplied by Landlord which are not directly
obtained by Tenant, Landlord shall use reasonable diligence to have service
promptly resumed. In either event covered by the preceding two sentences, if the
cause of any such failure, stoppage or interruption of, or change in, utilities
or services is within the control of a public utility, other public or
quasi-public entity, or utility provider outside Landlord’s control,
notification to such utility or entity of such failure, stoppage or interruption
and request to remedy the same shall constitute “reasonable diligence” by
Landlord to have service promptly resumed. Notwithstanding any other provision
of this Section to the contrary, in the event of any failure, stoppage or
interruption of, or change in, any utility or other service furnished to the
Premises or the Project resulting from any cause other than the gross negligence
or willful and wrongful act of Landlord or its agents or contractors, including
changes in service provider or Landlord’s compliance with any voluntary or
similar governmental or business guidelines now or hereafter published or any
requirements now or hereafter established by any governmental agency, board or
bureau having jurisdiction over the operation of the Property (a) Landlord shall
not be liable for, and Tenant shall not be entitled to, any abatement or
reduction of Rent; (b) no such failure, stoppage, or interruption of any such
utility or service shall constitute an eviction of Tenant or relieve Tenant of
the obligation to perform any covenant or agreement of this Lease to be
performed by Tenant; (c) Landlord shall not be in breach of this Lease nor be
liable to Tenant for damages or otherwise.

6.05 INTENTIONALLY OMITTED

6.06 SIGNAGE
Except as set forth in Rider 2, Tenant shall not install any signage within the
Project, the Building or the Premises without obtaining the prior written
approval of Landlord, and Tenant shall be responsible for procurement,
installation, maintenance and removal of any such signage installed by Tenant,
and all costs in connection therewith. Any such signage shall comply with
Landlord’s current Project signage criteria and all Laws.

ARTICLE SEVEN
          POSSESSION, USE AND CONDITION OF PREMISES


7.01 POSSESSION AND USE OF PREMISES
(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.01(17) to conduct Tenant’s business. Tenant shall not occupy or use
the Premises (or permit the use or occupancy of the Premises) for any purpose or
in any manner which: (1) is unlawful or in violation of any Law or Environmental
Law; (2) may be dangerous to persons or property or which may increase the cost
of, or invalidate, any policy of insurance carried on the Building or covering
its operations; (3) is contrary to or prohibited by the terms and conditions of
this Lease or the rules and regulations as provided in Article Eighteen; (4)
contrary to or prohibited by the articles, bylaws or rules of any owner’s
association affecting the Project; (5) would obstruct or interfere with the
rights of other tenants or occupants of the Building or the Project, or injure
or annoy them, or would tend to create or continue a nuisance; or (6) would
constitute any waste in or upon the Premises or Project.
(b) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below, (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including any leasehold improvements
or other work to be performed in the Premises under or in connection with this
Lease, (c) Landlord may perform, or require that Tenant perform, and Tenant
shall be responsible for the cost of, ADA Title III “path of travel”
requirements triggered by Tenant Additions in the Premises, and (d) Landlord may
perform, or require Tenant to perform, and Tenant shall be responsible for
Rider 2-15



--------------------------------------------------------------------------------



the cost of, ADA Title III compliance in the Common Areas necessitated by the
Building being deemed to be a “public accommodation” instead of a “commercial
facility” as a result of Tenant’s use of the Premises. Tenant shall be solely
responsible for requirements under Title I of the ADA relating to Tenant’s
employees.
(c) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van and car pooling by, and staggered and flexible working hours for, its office
workers and service employees to the extent reasonably permitted by the
requirements of Tenant’s business. Neither this Section or any other provision
of this Lease is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.
(d) Tenant agrees to cooperate with Landlord and to comply with any and all
guidelines or controls concerning energy management imposed upon Landlord by
federal or state governmental organizations or by any energy conservation
association to which Landlord is a party or which is applicable to the Building.

7.02 HAZARDOUS MATERIAL
(a) Tenant shall not use, generate, manufacture, produce, store, handle,
release, discharge, or dispose of, on, under or about the Premises or any part
of the Project, or transport to or from the Premises or any part of the Project,
any Hazardous Material, or allow its employees, agents, contractors, licensees,
invitees or any other person or entity under Tenant’s control (“Tenant Parties”)
to do so except to the extent expressly provided below. Provided that the
Premises are used only for the uses specified in Section 1.01(17) above, Tenant
shall be permitted to use and store in, and transport to and from, the Premises
Hazardous Material identified on Exhibit D hereto and by this reference
incorporated herein (“Permitted Hazardous Material”) so long as: (i) each item
of the Permitted Hazardous Material is used or stored in, or transported to and
from, the Premises only to the extent necessary for Tenant’s operation of its
business at the Premises; (ii) at no time shall any Permitted Hazardous Material
be in use or storage at the Premises in excess of the quantity specified
therefor in Exhibit D; (iii) Tenant shall not install any underground tanks of
any type; and (iv) the conditions and provisions set forth in this Section 7.02
are complied with. If Tenant desires to add additional types or quantities of
Hazardous Materials to the list of Permitted Hazardous Materials specified in
Exhibit D Tenant shall give Landlord notice of the Hazardous Materials and
quantities thereof that Tenant desires to use at the Premises and Landlord shall
thereafter have the right to approve or disapprove such additional Hazardous
Materials in Landlord’s sole discretion within ten (10) days after receipt of
such notice. Failure to notify Tenant in writing of its decision within said ten
(10) day period shall be deemed disapproval by Landlord. Tenant shall comply
with and shall cause all Tenant Parties to comply with all Environmental Laws
and other Laws pertaining to Tenant’s occupancy and use of the Premises and
concerning the proper use, generation, manufacture, production, storage,
handling, release, discharge, removal and disposal of any Hazardous Material
introduced to the Premises, the Building or the Property by Tenant or any of the
Tenant Parties. Without limiting the generality of the foregoing:
(1) Tenant shall provide Landlord promptly with copies of: (x) all permits,
licenses and other governmental and regulatory approvals with respect to the
use, generation, manufacture, production, storage, handling, release, discharge,
removal and disposal by Tenant or any of the Tenant Parties of Hazardous
Material at the Project; and (y) each hazardous material management plan or
similar document (“Plan(s)”) with respect to use, generation, manufacture,
production, storage, handling, release, discharge, removal or disposal of
Hazardous Material by Tenant or any of the Tenant Parties necessary to comply
with Environmental Laws or other Laws prepared by or on behalf of Tenant or any
of the Tenant Parties (whether or not required to be submitted to a governmental
agency) and updates thereof in the event of any change in the Permitted
Hazardous Materials used by Tenant or when otherwise required by Law.
(2) If Tenant is notified of any investigation or violation of any Environmental
Laws or other Laws arising from any activity of Tenant or any of the Tenant
Parties at the Property, or if Tenant knows, or has reasonable cause to believe,
that a Hazardous Material has come to be located in, on, under or about the
Premises or the Project, other than as previously consented to by Landlord,
Tenant shall immediately give written notice of such fact to Landlord, and
provide Landlord with a copy of all reports, notices, claims or other
documentation which it has concerning the presence of such Hazardous Material.
In such event Landlord may conduct, at Tenants expense, such tests and studies
as Landlord deems desirable relating to compliance by Tenant or any of the
Rider 2-16



--------------------------------------------------------------------------------



Tenant Parties with this Lease, Environmental Laws, other Laws, or relating to
the alleged presence of Hazardous Material introduced to the Premises, the
Building or the Property by Tenant or any of the Tenant Parties. Further,
Landlord may conduct, at Landlord’s expense, such tests and studies as Landlord
deems desirable relating to compliance by Tenant or any of the Tenant Parties
with this Lease, Environmental Laws, other Laws, or relating to the alleged
presence of Hazardous Material introduced to the Premises, the Building or the
Property by Tenant or any of the Tenant Parties. In the event such tests and
studies done at Landlord’s expense reasonably indicate that Tenant or Tenant
Parties have violated Environmental Laws or caused a release of Hazardous
Material, then Tenant shall reimburse Landlord the cost of such tests and
studies.
(3) Neither Tenant nor any of the Tenant Parties shall cause or permit any
Hazardous Material to be released, discharged or disposed of in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Tenants expense, take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises, the Project or neighboring
properties, that was caused or materially contributed to by Tenant, or
pertaining to or involving any Hazardous Material brought onto the Premises or
the Project by Tenant or any of the Tenant Parties.
(4) Tenant shall, no later than the Termination Date, surrender the Premises to
Landlord free of Hazardous Material and with all remedial and/or closure plans
completed (and deliver evidence thereof to Landlord).
(b) To the extent permitted by law, Tenant hereby indemnifies and agrees to
protect, defend and hold the Indemnitees harmless against all actions, claims,
demands, liability, costs and expenses, including reasonable attorneys’ fees and
expenses for the defense thereof, arising from the use, generation, manufacture,
production, storage, handling, release, threatened release, discharge, disposal,
transportation to or from, or presence of any Hazardous Material on, under or
about the Premises or any part of the Project caused by Tenant or by any of the
Tenant Parties, whether before, during or after the Term. Tenant’s obligations
under this Section 7.02 shall survive the expiration or earlier termination of
this Lease. In case of any action or proceeding brought against the Indemnitees
by reason of any such claim, upon notice from Landlord, Tenant covenants to
defend such action or Proceeding by counsel chosen by Landlord, in Landlord’s
sole discretion. Landlord reserves the right to settle, compromise or dispose of
any and all actions, claims and demands related to the foregoing indemnity,
subject to the prior written approval of Tenant, which may not unreasonably be
withheld.
(c) The right to use and store in, and transport to and from, the Premises the
Permitted Hazardous Material is personal to Genomic Health and may not be
assigned or otherwise transferred by it without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole discretion, except
(i) to a Permitted Transferee which is an assignee of the Lease and which has
satisfied the requirements of Sections 10.01 and 10.05 of this Lease; and (ii)
Genomic Health may permit a Permitted Transferee which is a sublessee to use and
store in, and transport to and from, the Premises the Permitted Hazardous
Material to the same extent as Genomic Health has such right under this Lease,
subject to all the provisions of this Lease. Any consent by Landlord pursuant to
Article Ten to an assignment, transfer, subletting, mortgage, pledge,
hypothecation or encumbrance of this Lease, and any interest therein or right or
privilege appurtenant thereto, shall not constitute consent by Landlord to the
use or storage at, or transportation to, the Premises of any Hazardous Material
(including a Permitted Hazardous Material) by any such assignee, sublessee or
transferee unless Landlord expressly agrees otherwise in writing. Provided
however, at the time Tenant requests approval of any proposed assignment or
sublease of this Lease by Tenant, Tenant shall submit to Landlord the proposed
Permitted Hazardous Material list of the proposed assignee or sublessee.
Landlord shall have the right, in its sole discretion, to approve the proposed
assignee’s or sublessee’s proposed Permitted Hazardous Material list, or to
require modifications to said list In the event that Landlord does not approve
of the proposed assignee’s or sublessee’s Permitted Hazardous Material list, or
the proposed assignee or sublessee cannot or will not modify said list, then it
shall be reasonable for purposes of Article Ten hereof for Landlord to refuse
its consent to the proposed assignee or sublessee. In the event that the
proposed Hazardous Material list of the assignee or sublessee includes any
Hazardous Material different from or in greater quantity than those on Tenants
Permitted Hazardous Material list, Tenant shall pay Landlord, whether or not
Landlord consents to the proposed list of Permitted Hazardous Materials and/or
to the proposed assignment or sublease, (i) a processing fee of Three Thousand
Dollars ($3,000.00) at the time Tenant submits the request for approval, and
(ii)
Rider 2-17



--------------------------------------------------------------------------------



the reasonable fees and expenses of any consultants retained by Landlord in
connection with review of the proposed Permitted Hazardous Material list and use
thereof by the proposed assignee or sublessee. Any consent by Landlord to the
use or storage at, or transportation to or from the Premises, of any Hazardous
Material (including a Permitted Hazardous Material) by an assignee, sublessee or
transferee of Tenant shall not constitute a waiver of Landlord’s right to refuse
such consent as to any subsequent assignee or transferee.
(d) Tenant acknowledges that the sewer piping at the Project is made of ABS
plastic. Accordingly, without Landlord’s prior written consent, which may be
given or withheld in Landlord’s sole discretion, only ordinary domestic sewage
is permitted to be put into the drains at the Premises. UNDER NO CIRCUMSTANCES
SHALL Tenant EVER DEPOSIT ANY ESTERS OR KETONES (USUALLY FOUND IN SOLVENTS TO
CLEAN UP PETROLEUM PRODUCTS) IN THE DRAINS AT THE PREMISES. If Tenant desires to
put any substances other than ordinary domestic sewage into the drains, it shall
first submit to Landlord a complete description of each such substance,
including its chemical composition, and a sample of such substance suitable for
laboratory testing. Landlord shall promptly determine whether or not the
substance can be deposited into the drains and its determination shall be
absolutely binding on Tenant. Upon demand, Tenant shall reimburse Landlord for
expenses incurred by Landlord in making such determination. If any substances
not so approved hereunder are deposited in the drains in Tenant’s Premises,
Tenant shall be liable to Landlord for all damages resulting therefrom,
including but not limited to all costs and expenses incurred by Landlord in
repairing or replacing the piping so damaged.

7.03 LANDLORD ACCESS TO PREMISES; APPROVALS
(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant’s use, layout or
design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises (i) in the
event of an emergency, without prior notice, or (ii) with 24-hour prior notice
to inspect the Premises, to perform janitorial and other services (if any), to
conduct safety and other testing in the Premises and to make such repairs,
alterations, improvements or additions to the Premises or the Building or other
parts of the Property as Landlord may deem necessary or desirable (including all
alterations, improvements and additions in connection with a change in service
provider or providers). Janitorial and cleaning services (if any) shall be
performed after normal business hours. Any entry or work by Landlord may be
during normal business hours and Landlord may use reasonable efforts to ensure
that any entry or work shall not materially interfere with Tenant’s occupancy of
the Premises.
(b) If Tenant or its agents shall not be personally present to permit an entry
into the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord’s agents), after having properly notified
Tenant (unless Landlord believes an emergency situation exists), may enter the
Premises without rendering Landlord or its agents liable therefor, and without
relieving Tenant of any obligations under this Lease.
(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenants compliance with all Laws and Environmental Laws or for •other
purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems sewing the Property. Landlord’s rights
under this Section 7.03 (c) are for Landlord’s own protection only, and Landlord
has not, and shall not be deemed to have assumed, any responsibility to Tenant
or any other party as a result of the exercise or non-exercise of such rights,
for compliance with Laws or Environmental Laws or for the accuracy or
sufficiency of any item or the quality or suitability of any item for its
intended use.
(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of the
Tenant, or otherwise.
(e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Environmental Laws or
for the accuracy or sufficiency of any item or the quality or suitability of any
item for its intended use.

7.04 QUIET ENJOYMENT
Rider 2-18



--------------------------------------------------------------------------------



Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.

ARTICLE EIGHT
MAINTENANCE & HVAC


8.01 LANDLORD’S MAINTENANCE
Subject to Article Fourteen and Section 8.02, Landlord shall maintain the
structural portions of the Building, the roof, exterior walls and exterior
doors, foundation, and underslab standard sewer system of the Building in good,
clean and safe condition. Notwithstanding the foregoing, Landlord shall have no
responsibility to perform preventive maintenance or service for, or to repair
any heating, ventilation and air conditioning equipment and systems serving the
Premises (“HVAC”), and all such preventive maintenance, service, and repairs
shall be performed by Tenant pursuant to the terms of Section 8.02. Landlord
shall also (a) maintain the landscaping, parking facilities and other Common
Areas of the Project, and (b) wash the outside of exterior windows at intervals
determined by Landlord. Except as provided in Article Fourteen and Article
Fifteen, there shall be no abatement of rent, no allowance to Tenant for
diminution of rental value and no liability of Landlord by reason of
inconvenience, annoyance or any injury to or interference with Tenant’s business
arising from the making of or the failure to make any repairs, alterations or
improvements in or to any portion of the Project or in or to any fixtures,
appurtenances or equipment therein. Tenant waives the right to make repairs at
Landlord’s expense under any law, statute or ordinance now or hereafter in
effect.

8.02 TENANTS MAINTENANCE
(a) Subject to the provisions of Article Fourteen, Tenant shall, at Tenant’s
sole cost and expense, maintain and make all repairs to the Premises and
fixtures therein which Landlord is not required to make pursuant to Section
8.01, including repairs to the interior walls, ceilings and windows of the
Premises, the interior doors, Tenants signage, and the electrical, life-safety,
plumbing and HVAC, and shall maintain the Premises, the fixtures, HVAC and
utilities systems therein, and the area immediately surrounding the Premises
(including all garbage enclosures), in a good, clean and safe condition. Tenant
shall deliver to Landlord a copy of any maintenance contract entered into by
Tenant with respect to the Premises. Tenant shall also, at Tenant’s expense,
keep any non-standard heating, ventilating and air conditioning equipment and
other non-standard equipment in the Building in good condition and repair, using
contractors approved in advance, in writing, by Landlord, which approval shall
not be unreasonably withheld. Notwithstanding Section 8.01 above, to the extent
that Landlord is not reimbursed by insurance and no waiver set forth in Section
16.04 is applicable, Tenant will pay for any repairs to the Building or the
Project which are caused by any negligence or willful and wrongful act of Tenant
or its assignees, subtenants or employees, or of the respective agents of any of
the foregoing persons, or of any other persons permitted in the Building or
elsewhere in the Project by Tenant or any of them. Tenant will maintain the
Premises, and will leave the Premises upon termination of this Lease, in a safe,
clean, neat and sanitary condition.
(b) With respect to HVAC, Tenant, at Tenants sole cost and expense, shall enter
into contracts (“HVAC Service Contracts”) for regularly scheduled inspections
and preventive maintenance and service, as to which the contractors, scope of
work, frequency of inspection, maintenance or service, shall be subject to
Landlord’s prior written approval, in its sole discretion. Tenant shall cause
the contractor for such HVAC Service Contracts to deliver written reports to
Landlord within ten (10) days after the date of such inspection, maintenance
and/or service. Tenant shall deliver to Landlord a copy of the initial HVAC
Service Contracts within sixty (60) days after the Initial Premises Commencement
Date and of subsequent HVAC Service Contracts entered into by Tenant within ten
(10) days after execution thereof (which subsequent HVAC Service Contracts shall
be subject to the same approval standards and requirements as set forth above
with respect to the initial contract). In the event Tenant fails, in the
reasonable judgment of Landlord, to meet the requirements for such HVAC Service
Contracts and cause such inspections, maintenance and service to be performed,
which failure continues at the end of fifteen (15) days following written notice
given by Landlord stating the nature of the failure, Landlord shall have the
right (but shall not be obligated) to obtain such HVAC Service Contracts and to
enter the Premises and perform such inspection, maintenance and service, at
Tenant’s sole cost and expense; provided, however, if the nature of the
maintenance or repair is such that it cannot, with the exercise of reasonable
diligence, be completed within fifteen (15) days of Tenant’s receipt of
Landlord’s notice, Landlord shall not undertake such inspection, maintenance
Rider 2-19



--------------------------------------------------------------------------------



and service at Tenant’s expense provided Tenant commences such inspection,
maintenance and service in the manner required above within said 15-day period
and thereafter diligently and continuously prosecutes the same to completion and
provided further, however, that in the event of an emergency condition, Landlord
shall have the right to make such inspection, maintenance, service and/or
repairs on behalf of Tenant at Tenant’s sole cost and expense after giving
Tenant such notice, if any, as is reasonable under the circumstances. Landlord’s
right of entry pursuant to Section 7.03 shall include the right to enter and
inspect the Premises for violations of Tenant’s covenants herein. Tenant shall
maintain written records of HVAC inspection, maintenance, service repairs, and
shall use certified technicians approved in writing by Landlord to perform such
maintenance and repairs.

8.03 ADDITIONAL PROVISIONS REGARDING HVAC
Over a period of three years after the Initial Premises Commencement Date,
Tenant shall, subject to reimbursement by Landlord on the schedule provided
below, replace 150 tons of non‑specialized HVAC units serving the Building with
new equipment of like kind and quality as the existing equipment (which includes
mechanical units, associated controls and ductwork, and related materials and
expenses). Tenant shall pay the cost thereof, subject to reimbursement by
Landlord on the schedule provided below, which reimbursed amounts shall not be
recoverable by Landlord from Tenant as items of Building Operating Expenses.
Tenant shall control the work and schedule for the replacement of the 150 tons
of HVAC, subject to the requirements set forth herein and Landlord’s prior
written approval, which shall not be unreasonably withheld, of the following:
(a) the vendors and contractors to supply and install such HVAC, and Landlord
and Tenant agree that Tenant shall obtain bids from a minimum of three such
vendors and contractors; (b) all plans and specifications of and for such HVAC
and installation thereof; (c) the cost of such HVAC and installation thereof,
but Landlord and Tenant agree that the cost reimbursable to Tenant by Landlord
hereunder shall in no event exceed the amount of lowest bid; (d) the contracts
for such HVAC and installation thereof, and Landlord and Tenant agree that,
among other things, such contracts shall provide for warranties acceptable to
Landlord and that such warranties shall name Landlord and be issued directly for
the benefit of and enforceable by Landlord. Tenant shall provide a replacement
schedule to Landlord. Notwithstanding the foregoing, in the event Tenant, in its
reasonable opinion, determines that it is most efficient or cost-effective to
replace 150 tons of HVAC at the time that Tenant conducts the Tenant Work
pursuant to the Workletter, then Tenant may do so. The replacement costs shall
be reimbursed to Tenant by Landlord over a three year period on each of the
subsequent three (3) anniversaries of the date upon which the replacement work
was completed (or first portion thereof was completed, if Tenant elects not to
replace all 150 tons at once). Each annual payment shall be an amount equal to
the lesser of (x) the amount actually expended by Tenant for work done (to the
extent not previously reimbursed) and (y) one-third (1/3) of the total cost of
‘replacement of all 150 tons, as approved and permitted by this Section;
provided however, any amount reimbursable to Tenant hereunder shall, if ‘not
previously reimbursed, be reimbursed to Tenant no later than the third (3rd)
anniversary of the Initial Premises Commencement Date. Provided further, at
least thirty (30) days prior to any reimbursement, Tenant shall provide
Landlord, with respect to the work for which reimbursement is sought (i) a
reasonable description of the work, including names of all contractors,
subcontractors and vendors providing labor, services or material; CO bills and
invoices, and proof of payment thereof by Tenant; (iii) valid, unconditional
mechanics’ lien releases; (iv) applicable warranties; and (v) “As Built”
drawings and specifications in the same form as those required under Section 3.5
of the Workletter. In no event shall any portion of Tenants Allowance (as
defined in the Workletter) be allocated toward the cost of the replacement of
the 150 tons of HVAC, or the ancillary mechanical units, associated controls and
ductwork, and related materials and expenses. Upon installation, such HVAC shall
be deemed to be part of the Building and owned by Landlord.

ARTICLE NINE
ALTERATIONS AND IMPROVEMENTS


9.01 TENANT ALTERATIONS
(a) The following provisions shall apply to the completion of any Tenant
Alterations:
(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Prior to making any Tenant Alterations, Tenant
shall give Landlord ten (10) days prior written notice (or such earlier notice
as would be necessary pursuant to applicable Law) to permit Landlord sufficient
time to post appropriate notices of non‑responsibility. Subject to all other
requirements of this Article Nine, Tenant may,
Rider 2-20



--------------------------------------------------------------------------------



without Landlord’s prior written consent, undertake (i) Decoration work and/or
(ii) any Alterations that (x) do not adversely affect the roof, structural
portions or the systems or equipment of the Building, (y) are not visible from
the exterior of the Building, and (z) do not cost, in the aggregate, over the
Term of the Lease, in excess of $50,000. Tenant shall furnish Landlord with the
names and addresses of all contractors and subcontractors and copies of all
contracts. All Tenant Alterations shall be completed at such time and in such
manner as Landlord may from time to time designate, and only by contractors or
mechanics approved by Landlord, which approval shall not be unreasonably
withheld. The contractors, mechanics and engineers who may be used are further
limited to those whose work will not cause or threaten to cause disharmony or
interference with Landlord or other tenants in the Building and their respective
agents and contractors performing work in or about the Building. Landlord may
further condition its consent upon Tenant furnishing to Landlord and Landlord
approving prior to the commencement of any work or delivery of materials to the
Premises related to the Tenant Alterations such of the following as specified by
Landlord: architectural plans and specifications, opinions from Landlord’s
engineers stating that the Tenant Alterations will not in any way adversely
affect the Building’s systems, necessary permits and licenses, certificates of
insurance, and such other documents in such form reasonably requested by
Landlord. Landlord may, in the exercise of reasonable judgment, request that
Tenant provide Landlord with appropriate evidence of Tenant’s ability to
complete and pay for the completion of the Tenant Alterations such as a
performance bond or letter of credit. Upon completion of the Tenant Alterations,
Tenant shall deliver to Landlord an as-built mylar and digitized (if available)
set of plans and specifications for the Tenant Alterations.
(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. In
connection with completion of any Tenant Alterations, Tenant shall, upon receipt
of Landlord’s itemized invoice therefor, pay Landlord’s actual and reasonable
costs to review the plans and specifications for such Tenant Alterations and to
monitor the performance thereof, including a construction administration fee and
all elevator and hoisting charges at Landlord’s then standard rate. Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors’ affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.
(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Environmental Laws, all requirements of applicable insurance companies and
in accordance with Landlord’s standard construction rules and regulations, and
(ii) in a good and workmanlike manner with the use of good grades of materials.
Tenant shall notify Landlord immediately if Tenant receives any notice of
violation of any Law in connection with completion of any Tenant Alterations and
shall immediately take such steps as are necessary to remedy such violation. In
no event shall such supervision or right to supervise by Landlord nor shall any
approvals given by Landlord under this Lease constitute any warranty by Landlord
to Tenant of the adequacy of the design, workmanship or quality of such work or
materials for Tenant’s intended use or of compliance with the requirements of
Section 9.01(a)(3)(1) and (ii) above or impose any liability upon Landlord in
connection with the performance of such work.
(b) All Tenant Additions to the Premises whether installed by Landlord or
Tenant, shall without compensation or credit to Tenant, become part of the
Premises and the property of Landlord at the time of their installation and
shall remain in the Premises, unless pursuant to Article Twelve, Tenant may
remove them or is required to remove them at Landlord’s request. Tenant’s
Personal Property, as set forth in Exhibit G, shall at all times remain the
property of Tenant and Tenant shall remove such property at the expiration or
earlier termination of this Lease.

9.02 LIENS
Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant If any such lien or claim for lien is filed, Tenant shall within ten (10)
days of receiving notice of such lien or claim (a) have such lien or claim for
lien released of record or (b) deliver to Landlord a bond in form, content,
amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the
Rider 2-21



--------------------------------------------------------------------------------



foreclosure or attempted foreclosure thereof. If Tenant fails to take any of the
above actions, Landlord, in addition to its rights and remedies under Article
Eleven, without investigating the validity of such lien or claim for lien, may
pay or discharge the same and Tenant shall, as payment of additional Rent
hereunder, reimburse Landlord upon demand for the amount so paid by Landlord,
including Landlord’s expenses and reasonable attorneys’ fees.

ARTICLE TEN
ASSIGNMENT AND SUBLETTING
10.01 ASSIGNMENT AND SUBLETTING
(a) Without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion, Tenant may not sublease, assign, mortgage, pledge,
hypothecate or otherwise transfer or permit the transfer of this Lease or the
encumbering of Tenants interest therein in whole or in part, by operation of Law
or otherwise or permit the use or occupancy of the Premises, or any part
thereof, by anyone other than Tenant, provided, however, if Landlord chooses not
to recapture the space proposed to be subleased or assigned as provided in
Section 10.02, Landlord shall not unreasonably withhold its consent to a
subletting or assignment under this Section 10.01. Tenant agrees that the
provisions governing sublease and assignment set forth in this Article Ten shall
be deemed to be reasonable. If Tenant desires to enter into any sublease of the
Premises or assignment of this Lease, Tenant shall deliver written notice
thereof to Landlord (“Tenant’s Notice”), together with the identity of the
proposed subtenant or assignee and the proposed principal terms thereof and
financial and other information sufficient for Landlord to make an informed
judgment with respect to such proposed subtenant or assignee at least sixty (60)
days prior to the commencement date of the term of the proposed sublease or
assignment If Tenant proposes to sublease less than all of the Rentable Area of
the Premises, the space proposed to be sublet and the space retained by Tenant
must each be a marketable unit as reasonably determined by Landlord and
otherwise in compliance with all Laws; provided however, so long as the Tenant
is Genomic Health or a Permitted Transferee which is an assignee of the Lease
which has satisfied the requirements of Sections 10.01 and 10.05 below, the
foregoing shall not apply to a sublease for a sublease term of a year or less,
for undemised space in the aggregate (for one or more such subleases in effect
at any one time) up to 3,000 square feet of Rentable Area. Landlord shall notify
Tenant in writing of its approval or disapproval of the proposed sublease or
assignment or its decision to exercise its rights under Section 10.02 within
thirty (30) days after receipt of Tenant’s Notice (and all required
information). In no event may Tenant sublease any portion of the Premises or
assign the Lease to any other tenant of the Project. Tenant shall submit for
Landlord’s approval (which approval shall not be unreasonably withheld) any
advertising which Tenant or its agents intend to use with respect to the space
proposed to be sublet.
(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors which Landlord may deem relevant, and
the reasons for which Landlord’s denial shall be deemed to be reasonable shall
include, without limitation, the following:
(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or
(ii) in Landlord’s reasonable judgment the proposed assignee or subtenant would
diminish the value or reputation of the Building or Landlord; or
(iii) any proposed assignee’s or subtenant’s use of the Premises would violate
Section 7.01 of the Lease or would violate the provisions of any other leases of
tenants in the Project;
(iv) the proposed assignee or subtenant is either a governmental agency, a
school or similar operation, or a medical related practice; or
(v) the proposed subtenant or assignee is a bona fide prospective tenant of
Landlord in the Project as demonstrated by a written proposal dated within
ninety (90) days prior to the date of Tenant’s request; or
(vi) the proposed subtenant or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Building.
In no event shall Landlord be obligated to consider a consent to any proposed
assignment of the Lease which would assign less than the entire Premises. In the
event Landlord wrongfully
Rider 2-22



--------------------------------------------------------------------------------



withholds its consent to any proposed sublease of the Premises or assignment of
the Lease, Tenant’s sole and exclusive remedy therefor shall be to seek specific
performance of Landlord’s obligations to consent to such sublease or assignment
(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenants obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.
(d) For purposes of this Article Ten, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock or membership interests of Tenant occurring by
operation of Law or otherwise, and includes any merger, acquisition,
consolidation or reorganization, except as otherwise provided in this Subsection
below. Notwithstanding any provision of this Section to the contrary, an
assignment for purposes of this Article does not include any transfer of control
of the stock or membership interests of Tenant through (i) any public offering
of shares of stock in Tenant in accordance with applicable State and Federal
law, rules, regulations and orders if thereafter the stock shall be listed and
publicly traded through the New York Stock Exchange or the NASDAQ national
market; or (ii) public sale of such stock effected through such Exchange or the
NASDAQ national market. If Tenant is a partnership, any change in the partners
of Tenant shall be deemed to be an assignment.
(e) For purposes of this Lease, a “Permitted Transferee” shall mean any Person
which: (i) is an Affiliate of Tenant; or (ii) is the corporation or other entity
(the “Successor”) resulting from a merger, conversion, consolidation or
non-bankruptcy reorganization with Tenant or (iii) is not a Successor but is
otherwise a deemed assignee due to a change of control under section 10.01(d)
above; or (iv) purchases, leases or acquires by way of exchange all or
substantially all the assets of Tenant as a going concern (the “Purchaser”).
Notwithstanding anything to the contrary in Sections 10.01(a) and (b), 10.02 and
10.03, provided there is no uncured Default under this Lease, Tenant shall have
the right, without the prior written consent of Landlord, to assign this Lease
to a Permitted Transferee or to sublease the Premises or any part thereof to a
Permitted Transferee provided that: (1) Landlord receives thirty (30) days prior
written notice of an assignment or sublease (including a pending transaction
described in subparts (i), (ii), (iii) or (iv) of this Section 10.01(e));
provided that Tenant may give notice in less than thirty (30) days in connection
with a pending transaction described in subparts (ii) and (iv) of this Section
10.01(e) to the extent that Tenant is precluded, by the terms of the transaction
or, if Tenant’s stock is publicly traded, by applicable securities’ laws, from
making disclosure of the transaction itself; (2) with respect to an assignment
of the Lease or a sublease of more than half the Premises to an entity described
in subparts (ii) or (iv) of this Section 10.01(e), the Permitted Transferee’s
net worth is not less than Tenant’s net worth (measured as of the most recent
date for which financial statements prepared in accordance with GAAP are
available); (3) with respect to an assignment of the Lease or a sublease of more
than half the Premises to an entity described in subparts (i) or (iii) of this
Section 10.01(e), Tenant (as the assignor or sublandord) continues in existence
with a net worth not less than Tenant’s net worth immediately prior to such
assignment or subletting; (4) the Permitted Transferee expressly assumes (except
a Permitted Transferee which is a deemed assignee under subpart (iii) of this
Section 10.01(e) or which is a sublessee in the event of a sublease under this
Section 10.01(e)) in writing reasonably satisfactory to Landlord all of the
obligations of Tenant under this Lease and delivers such assumption to Landlord
no later than fifteen (15) days (or such lesser time as is appropriate in
connection with a pending transaction described in subparts (ii) and (iv) of
this Section 10.01(e) to the extent that Tenant is precluded, by the terms of
the transaction or, if Tenant’s stock is publicly traded, by applicable
securities’ laws, from making disclosure of the transaction itself) prior to the
effective date of the assignment; (5) Landlord receives no later than five (5)
days before the effective date a fully executed copy of the applicable
assignment or sublease agreement between Tenant and the Permitted Transferee;
and (6) promptly after Landlord’s written request, Tenant and the Permitted
Transferee provide such reasonable documents and information which Landlord
reasonably requests for the purpose of substantiating whether or not the
assignment or sublease is to a Permitted Transferee. All determinations of net
worth for purposes of this Subsection shall exclude any value attributable to
goodwill or going concern value. With respect to any proposed assignment under
subparts (ii)
Rider 2-23



--------------------------------------------------------------------------------



or (iv) of this Section 10.01(e), Tenant shall pay Landlord, no later than
fifteen (15) days prior to the effective date of such proposed assignment or
sublease, a processing fee of Three Thousand Dollars ($3,000.00), which shall be
Landlord’s earned fee whether or not the proposed assignment or sublease is
completed by Tenant.
(f) With respect to any sublease to a Permitted Transferee pursuant to
Subsection (e) above, Tenant hereby irrevocably assigns to Landlord, effective
upon any such sublease, all rent and other payments due from subtenant under the
sublease, provided however, that Tenant shall have a license to collect such
rent and other payments until the occurrence of a default by Tenant under any of
the provisions of the Lease, and notice to Tenant of such default shall not be a
prerequisite to Landlord’s right to collect subrent. At any time at Landlord’s
option, Landlord shall have the right to give notice to the subtenant of such
assignment. Landlord shall credit Tenant with any rent received by Landlord
under such assignment but the acceptance of any payment on account of rent from
the subtenant as the result of any such default shall in no manner whatsoever
serve to release Tenant from any liability under the terms, covenants,
conditions, provisions or agreement under the Lease. No such payment of rent or
any other payment by the subtenant directly to Landlord and/or acceptance of
such payment(s) by Landlord, regardless of the circumstances or reasons
therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect. For purposes of this Subsection, any use or
occupancy by a Permitted Transferee (unless it is an assignee) without a formal
sublease shall for the purposes of this Subsection be deemed to be a sublease at
the same rental rate as provided in the Lease.

10.02 RECAPTURE
Landlord shall have the option to exclude from the Premises covered by this
Lease (“recapture”), the space proposed to be sublet or subject to the
assignment, so long as (i) the proposed transfer is not to a Permitted
Transferee in accordance with the provisions of Section 10.01(e), and (ii) the
proposed sublease is for the remainder of the term of this Lease and Landlord
recaptures the entire portion of the Premises subject to the proposed sublease.
If Landlord elects to recapture, such recapture shall be effective as of the
commencement date of such sublease or assignment, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space. Effective as of the date of
recapture of any portion of the Premises pursuant to this section, the Monthly
Base Rent, Rentable Area of the Premises and Tenant’s Share shall be adjusted
accordingly.

10.03 EXCESS RENT
Except with respect to an assignment or sublease to a Permitted Transferee in
accordance with the provisions of Section 10.01(e), Tenant shall pay Landlord on
the first day of each month during the term of the sublease or assignment, fifty
percent (50%) of the amount by which the sum of all rent and other consideration
(direct or indirect) due from the subtenant or assignee for such month exceeds:
(i) that portion of the Monthly Base Rent and Rent Adjustments due under this
Lease for said month which is allocable to the space sublet or assigned; and
(ii) the following costs and expenses for the subletting or assignment of such
space: (1) brokerage commissions and reasonable attorneys’ fees and expenses,
(2) the actual costs paid in making any improvements or substitutions in the
Premises required by any sublease or assignment; and (3) “free rent” periods,
costs of any inducements or concessions given to subtenant or assignee, moving
costs, and other amounts in respect of such subtenant’s or assignee’s other
leases or occupancy arrangements. All such costs and expenses shall be amortized
over the term of the sublease or assignment pursuant to sound accounting
principles.

10.04 TENANT LIABILITY
In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenants liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment
Rider 2-24



--------------------------------------------------------------------------------



or sublease. In addition, if Tenant has any options to extend the term of this
Lease or to add other space to the Premises, such options shall not be available
to any subtenant or assignee, directly or indirectly without Landlord’s express
written consent, which may be withheld in Landlord’s sole discretion.

10.05 ASSUMPTION AND ATTORNMENT
If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
fifteen (15) days prior to the effective date of the assignment. If Tenant shall
sublease the Premises as permitted herein, Tenant shall, at Landlord’s option,
within fifteen (15) days following any request by Landlord, obtain and furnish
to Landlord the written agreement of such subtenant to the effect that the
subtenant will attom to Landlord and will pay all subrent directly to Landlord.

ARTICLE ELEVEN
DEFAULT AND REMEDIES
11.01 EVENTS OF DEFAULT
The occurrence or existence of any one or more of the following shall constitute
a material default and breach of the Lease (a “Default’) by Tenant under this
Lease:
(i) Tenant fails to pay any installment or other payment of Rent, including Rent
Adjustment Deposits or Rent Adjustments, within three business (3) days after
written notice to Tenant of such failure to pay, provided that after Landlord
has twice sent such notice to Tenant for failure to pay, thereafter such failure
shall be a Default if Tenant fails to pay any such installment or other payment
of Rent, including Rent Adjustment Deposits or Rent Adjustments, within three
(3) business days after the date when the same are due;
(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease or the Workletter and, unless the default involves a
hazardous condition, which shall be cured forthwith or unless the failure to
perform is a Default for which this Lease specifies there is no cure or grace
period, fails to cure such default within thirty (30) days after written notice
thereof to Tenant, provided that, if Tenant has exercised reasonable diligence
to cure such failure and such failure cannot reasonably be cured within such
thirty (30) day period despite reasonable diligence, Tenant shall not be in
default under this subsection so long as Tenant diligently and continuously
prosecutes the cure to completion;
(iii) the interest of Tenant in this Lease is levied upon under execution or
other legal process;
(iv) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Act, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;
(v) Tenant is declared insolvent by Law or any assignment of Tenant’s property
is made for the benefit of creditors;
(vi) a receiver is appointed for Tenant or Tenant’s property, which appointment
is not discharged within thirty (30) days;
(vii) any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days; or
(viii) upon the dissolution of Tenant.

11.02 LANDLORD’S REMEDIES
(a) A Default shall constitute a breach of the Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.02 and all other
rights and remedies set forth in this Lease or now or hereafter allowed by Law,
whether legal or equitable, and all rights and remedies of Landlord shall be
cumulative and none shall exclude any other right or remedy.
Rider 2-25



--------------------------------------------------------------------------------



(b) With respect to a Default, at any time Landlord may terminate Tenants right
to possession by written notice to Tenant stating such election. Upon the
termination of Tenants right to possession pursuant to this Section 11.02,
Tenants right to possession shall terminate and this Lease shall terminate, and
Tenant shall remain liable as hereinafter provided. Upon such termination,
Landlord shall have the right, subject to applicable Law, to re‑enter the
Premises and dispossess Tenant and the legal representatives of Tenant and all
other occupants of the Premises by unlawful detainer or other summary
proceedings, or otherwise as permitted by Law, regain possession of the Premises
and remove their property (including their trade fixtures, personal property and
those Tenant Additions which Tenant is required or permitted to remove under
Article Twelve), but Landlord shall not be obligated to effect such removal, and
such property may, at Landlord’s option, be stored elsewhere, sold or otherwise
dealt with as permitted by Law, at the risk of, expense of and for the account
of Tenant, and the proceeds of any sale shall be applied pursuant to Law.
Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.01, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
reasonable attorneys’ fees and expenses) arising out of or in any way related to
such removal or storage. Upon such written termination of Tenant’s right to
possession and this Lease, Landlord shall have the right to recover damages for
Tenant’s Default as provided herein or by Law, including the following damages
provided by California Civil Code Section 1951.2:
(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;
(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;
(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided; and
(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenants failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom. The word “rent’ as used in this Section 11.02 shall have the same
meaning as the defined term Rent in this Lease. The ‘Worth at the time of award”
of the amount referred to in clauses (1) and (2) above is computed by allowing
interest at the Default Rate. The worth at the time of award of the amount
referred to in clause (3) above. is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). For the purpose of determining unpaid Rent under clause
(3) above, the monthly Rent reserved in this Lease shall be deemed to be the sum
of the Monthly Base Rent, and monthly Storage Space Rent, if any, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.
(c) Even if Tenant is in Default and/or has abandoned the Premises, this Lease
shall continue in effect for so long as Landlord does not terminate Tenants
right to possession by written notice as provided in Section 11.02(b) above, and
Landlord may enforce all its rights and remedies under this Lease, including the
right to recover Rent as it becomes due under this Lease. In such event,
Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenants Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.02, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article Ten shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.02(b) above terminating Tenants right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenants surrender of the Premises, including acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect
Rider 2-26



--------------------------------------------------------------------------------



Landlord’s interest under this Lease or the withholding of consent to a
subletting or assignment, or terminating a subletting or assignment, if in
accordance with other provisions of this Lease.
(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.
(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenants Default or otherwise;
(f) When this Lease requires giving or service of a notice of Default or of a
failure of Tenant to observe or perform any covenant, condition or provision of
this Lease which will constitute a Default unless Tenant so observes or performs
within any applicable cure period, and so long as the notice given or served
provides Tenant the longer of any, applicable cure period required by this Lease
or by statute, then the giving of any equivalent or similar statutory notice,
including any equivalent or similar notices required by California Code of Civil
Procedure Section 1161 or any similar or successor statute, shall replace and
suffice as any notice required under this Lease. When a statute requires service
of a notice in a particular manner, service of that notice (or a similar notice
required by this Lease) in the manner required by Article Twenty-four shall
replace and satisfy the statutory service—of—notice procedures, except that any
notice of unlawful detainer required by California Code of Civil Procedure
Section 1161 or any similar or successor statute shall be served as required by
Code of Civil Procedure Section 1162 or any similar or successor statute, and
for purposes of Code of Civil Procedure Section 1162 or any similar or successor
statute, Tenant’s “place of residence” and “usual place of business” shall mean
the address specified by Tenant for notice pursuant to Section 1.01 of this
Lease, as changed by Tenant pursuant to Article Twenty-four of this Lease.
(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.
(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 2615 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in a writing
signed by Landlord. The waiver by Landlord of any breach of any provision of
this Lease shall not be deemed a waiver of any subsequent breach of the same or
any other provision of this Lease.

11.03 ATTORNEY’S FEES
In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys’ fees, costs
and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).

11.04 BANKRUPTCY
The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:
(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.
Rider 2-27



--------------------------------------------------------------------------------



(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for.
The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.
(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.
For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:
(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenants
obligations under this Lease; and
(ii) Landlord has obtained consents or waivers from any third parties which may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.
(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.



11.05 LANDLORD’S DEFAULT
Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform. In no event
shall Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to any covenant or agreement contained in this Lease.
Tenant hereby waives such remedies of termination and rescission and hereby
agrees that Tenant’s remedies for default hereunder and for breach of any
promise or inducement shall be limited to a suit for damages and/or injunction.
In addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give Mortgagee notice and a reasonable time to cure any
default by Landlord.

ARTICLE TWELVE
SURRENDER OF PREMISES
12.01 IN GENERAL
Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition, ordinary wear and tear, and damage caused by Landlord
excepted. Tenant shall deliver to Landlord all keys to the Premises. Tenant
shall remove from the Premises all movable personal property of Tenant and
Tenant’s trade fixtures, including, subject to Section 6.04, cabling for any of
the foregoing. Tenant shall be entitled to remove such Tenant Additions which at
the time of their installation Landlord and Tenant agreed may be removed by
Tenant. Tenant shall also remove such other Tenant Additions as required by
Landlord, including any Tenant Additions containing Hazardous Material. Tenant
immediately shall repair all damage resulting from removal of any of Tenant’s
property, furnishings, Tenant’s Personal Property or Tenant Additions, shall
close all floor, ceiling and roof openings and shall restore the Premises to a
tenantable condition as reasonably determined by Landlord. If any of the Tenant
Additions which were installed by Tenant involved the lowering of ceilings,
raising of floors or the installation of specialized wall or floor coverings or
lights, then Tenant shall also be obligated to return such surfaces to their
condition prior to the commencement of this Lease. Tenant shall also be required
to close any staircases or other
Rider 2-28



--------------------------------------------------------------------------------



openings between floors. Notwithstanding any of the foregoing to the contrary,
if so requested by Tenant in writing (and prominently in all capital and bold
lettering which also states that such request is pursuant to Section 12.01 of
the Lease) at the time Tenant requests approval of any Tenant Work or subsequent
Tenant Alterations, Landlord shall advise Tenant at the time of Landlord’s
approval of such Tenant Work or Tenant Alterations as to whether Landlord will
require that such Tenant Work or Tenant Alterations be removed by Tenant from
the Premises; provided, however, regardless of the foregoing, in any event,
Landlord may require removal of any Tenant Additions containing Hazardous
Material and all Tenant’s trade fixtures, and, subject to Section 6.03, cabling
and wiring installed for Tenant’s personal property or trade fixture& In the
event possession of the Premises is not delivered to Landlord when required
hereunder, or if Tenant shall fail to remove those items described above,
Landlord may (but shall not be obligated to), at Tenant’s expense, remove any of
such property and store, sell or otherwise deal with such property as provided
in Section 11.02(b), including the waiver and indemnity obligations provided in
that Section, and undertake, at Tenant’s expense, such restoration work as
Landlord deems necessary or advisable.

12.02 LANDLORD’S RIGHTS
All property which may be removed from the Premises by Landlord shall be
conclusively presumed to have been abandoned by Tenant and Landlord may deal
with such property as provided in Section 11.02(b), including the waiver and
indemnity obligations provided in that Section. Tenant shall also reimburse
Landlord for all costs and expenses incurred by Landlord in removing any of
Tenant Additions required to be removed pursuant to Section 12.01 above and in
restoring the Premises to the condition required by this Lease at the
Termination Data



ARTICLE THIRTEEN
HOLDING OVER


Tenant shall pay Landlord the greater of (i) 150% of the monthly Rent payable
for the month immediately preceding the holding over (including increases for
Rent Adjustments which Landlord may reasonably estimate) or, (ii) 150% of the
fair market rental value of the Premises as reasonably determined by Landlord
for each month or portion thereof that Tenant retains possession of the
Premises, or any portion thereof, after the Termination Date (without reduction
for any partial month that Tenant retains possession). Tenant shall also pay all
damages sustained by Landlord by reason of such retention of possession. The
provisions of this Article shall not constitute a waiver by Landlord of any
re-entry rights of Landlord and Tenants continued occupancy of the Premises
shall be as a tenancy in sufferance.

ARTICLE FOURTEEN
DAMAGE BY FIRE OR OTHER CASUALTY


14.01 SUBSTANTIAL UNTENANTABILITY
(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall by notice advise Tenant of such estimate (“Landlord’s
Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if all or a substantial portion of the Premises is rendered untenantable, shall
have the right to terminate this Lease as of the date of such damage upon giving
written notice to the other at any time within twenty (20) days after delivery
of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s Notice
may also constitute such notice of termination.
(b) In the event that the Building is damaged or destroyed to the extent of more
than twenty-five percent (25%) of its replacement cost or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, or if the buildings at the Project shall be damaged to the extent of
fifty percent (50%) or more of the replacement value or to any extent if no
insurance proceeds or insufficient insurance proceeds are receivable by
Landlord, and regardless of whether or not the Premises be damaged, Landlord may
elect by written notice to Tenant given within thirty (30) days after the
occurrence of the casualty to terminate this Lease in lieu of so restoring the
Premises, in which event this Lease shall terminate as of the date specified in
Landlord’s notice, which date shall be no later than sixty (60) days following
the date of Landlord’s notice.
Rider 2-29



--------------------------------------------------------------------------------



(c) Unless this Lease is terminated as provided in the preceding Subsections
14.01 (a) and (b), Landlord shall proceed with reasonable promptness to repair
and restore the Premises to its condition as existed prior to such casualty,
subject to reasonable delays for insurance adjustments and Force Majeure delays,
and also subject to zoning Laws and building codes then in effect Landlord shall
have no liability to Tenant, and Tenant shall not be entitled to terminate this
Lease if such repairs and restoration are not in fact completed within the time
period estimated by Landlord so long as Landlord shall proceed with reasonable
diligence to complete such repairs and restoration.
(d) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date. All such insurance proceeds shall be payable to Landlord
whether or not The Premises are to be repaired and restored, provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.
(e) Notwithstanding anything in this Article Fourteen to the contrary: (i)
Landlord shall have no duty pursuant to this Section to repair or restore any
portion of any Tenant Additions or to expend for any repair or restoration of
the Premises or Building amounts in excess of insurance proceeds paid to
Landlord and available for repair or restoration; and (ii) Tenant shall not have
the right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the gross negligence or willful and wrongful act of
Tenant, its agent or employees. Whether or not the Lease is terminated pursuant
to this Article Fourteen, in no event shall Tenant be entitled to any
compensation or damages for loss of the use of the whole or any part of the
Premises or for any inconvenience or annoyance occasioned by any such damage,
destruction, rebuilding or restoration of the Premises or the Building or access
thereto.
(f) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article Nine hereof.

14.02 INSUBSTANTIAL UNTENANTABILITY
Unless this Lease is terminated as provided in the preceding Subsections 14.01
(a) and (b), then Landlord shall proceed to repair and restore the Building or
the Premises other than Tenant Additions, with reasonable promptness, unless
such damage is to the Premises and occurs during the last six (6) months of the
Term, in which event either Tenant or Landlord shall have the right to terminate
this Lease as of the date of such casualty by giving written notice thereof to
the other within twenty (20) days after the date of such casualty.
Notwithstanding the foregoing, Landlord’s obligation to repair shall be limited
in accordance with the provisions of Section 14.01 above.

14.03 RENT ABATEMENT
Except for (i) the willful and wrongful act of Tenant or its agents, employees,
contractors or invitees, or (ii) the gross negligence of Tenant or its agents,
employees, contractors or invitees only if and to the extent Landlord receives
rental abatement insurance proceeds covering abatement of the Rent hereunder,
then, if all or any part of the Premises are rendered untenantable by fire or
other casualty and this Lease is not terminated, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform, provided, that as a result of such casualty, Tenant does not occupy
the portion of the Premises which is untenantable during such period.

14.04 WAIVER OF STATUTORY REMEDIES
The provisions of this Lease, including this Article Fourteen, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, the Premises or the Property or any part of either, and
any Law, including Sections 1932(2), 1933(4), 1941 and 1942 of the California
Civil Code, with respect to any rights or obligations concerning damage or
destruction shall have no application to this Lease or to any damage to or
destruction of all or any part of the Premises or the Property or any part of
either, and are hereby waived.

ARTICLE FIFTEEN
EMINENT DOMAIN


Rider 2-30



--------------------------------------------------------------------------------



15.01 TAKING OF WHOLE OR SUBSTANTIAL PART
In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority or any earlier date on which possession is required to be surrendered
to Such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Further, if at least twenty-five percent
(25%) of the rentable area of the Project is taken or condemned by any competent
authority for any public use or purpose (including a deed given in lieu of
condemnation), and regardless of whether or not the Premises be so taken or
condemned, Landlord may elect by written notice to Tenant to terminate this
Lease as of the date title vests in such authority or any earlier date on which
possession is required to be surrendered to such authority, and Monthly Base
Rent and Rent Adjustments shall be apportioned as of the Termination Date.
Landlord may, without any obligation to Tenant, agree to sell or convey to the
taking authority the Premises, the Building, Tenant’s Phase, the Project or any
portion thereof sought by the taking authority, free from this Lease and the
right of Tenant hereunder, without first requiring that any action or proceeding
be instituted or, if instituted, pursued to a judgment. Notwithstanding anything
to the contrary herein set forth, in the event the taking of the Building or
Premises is temporary (for less than the remaining term of the Lease), Landlord
may elect either (i) to terminate this Lease or (ii) permit Tenant to receive
the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.

15.02 TAKING OF PART
In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lea§e is not terminated, the Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant

15.03 COMPENSATION
Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord Tenants interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord, for fixtures
or personal property of Tenant, or for relocation or business interruption
expenses, so long as there is no diminution of Landlord’s award as a result

ARTICLE SIXTEEN
INSURANCE


16.01 TENANTS INSURANCE
Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease. Such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
of Five Million and No/100 Dollars ($5,000,000.00); (b) Workers’ Compensation
and Employers’ Liability Insurance to the extent required by and in accordance
with the Laws of the State of California; (c) “All Risks” property insurance in
an amount adequate to cover the full replacement cost of all Tenant Additions to
the Premises, equipment, installations, fixtures and contents of the Premises in
the event of loss; (d) In the event a motor vehicle is to be used by Tenant in
connection with its business operation from the Premises, Comprehensive
Automobile Liability Insurance coverage with limits of not less than Three
Million and No/100 Dollars ($3,000,000.00) combined single limit coverage
against bodily injury liability and property damage liability arising out of the
use by
Rider 2-31



--------------------------------------------------------------------------------



or on behalf of Tenant, its agents and employees in connection with this Lease,
of any owned, non-owned or hired motor vehicles; and (e) such other insurance or
coverages as Landlord reasonably requires.

16.02 FORM OF POLICIES
Each policy referred to in 16.01 shall satisfy the following requirements. Each
policy shall (i) name Landlord and the Indemnitees as additional insureds
(except Workers’ Compensation and Employers’ Liability Insurance), (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California reasonably satisfactory to Landlord, (iii) where
applicable, provide for deductible amounts satisfactory to Landlord and not
permit co-insurance, (iv) shall provide that such insurance may not be canceled
or amended without thirty (30) days’ prior written notice to the Landlord, and
(v) each policy of “All-Risks” property insurance shall provide that the policy
shall not be invalidated should the insured waive in writing prior to a loss,
any or all rights of recovery against any other party for losses covered by such
policies. Tenant shall deliver to Landlord, certificates of insurance and at
Landlord’s request, copies of all policies and renewals thereof to be maintained
by Tenant hereunder, not less than ten (10) days prior to the Commencement Date
and not less than ten (10) days prior to the expiration date of each policy.

16.03 LANDLORD’S INSURANCE
Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Additions to the Premises)
or an amount sufficient to prevent Landlord from becoming a co-insurer under the
terms of the applicable policies, against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage. Such insurance shall be for a combined single limit of Five Million and
No/100 Dollars ($5,000,000.00). Neither Landlord’s obligation to carry such
insurance nor the carrying of such insurance shall be deemed to be an indemnity
by Landlord with respect to any claim, liability, loss, cost or expense due, in
whole or in part, to Tenants negligent acts or omissions or willful misconduct.
Without obligation to do so, Landlord may, in its sole discretion from time to
time, carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

16.04 WAIVER OF SUBROGATION
(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.
(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “All Risks” insurance policy or policies on Tenant Additions to the
Premises, whether or not removable, and on Tenants furniture, furnishings,
fixtures and other property removable by Tenant under the provisions of this
Lease appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and/or any tenant of space
in the Building with respect to losses payable under such policy or policies
and/or (ii) agree that such policy or policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policy or policies. If Tenant is
unable to obtain in such policy or policies either of the clauses described in
the preceding sentence, Tenant shall, if legally possible and without
necessitating a change in ,insurance carriers, have Landlord named in such
policy or policies as an additional insured. If Landlord shall be named as an
additional insured in accordance with the foregoing, Landlord agrees to endorse
promptly to the order of Tenant, without recourse, any check, draft, or order
for the payment of money representing the proceeds of any such policy or
representing any other payment growing out of or connected with said policies,
and Landlord does hereby irrevocably waive any and all rights in and to such
proceeds and payments.
(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for
Rider 2-32



--------------------------------------------------------------------------------



loss or damage occurring to the Real Property and the fixtures, appurtenances
and equipment therein, except Tenant Additions, to the extent the same is
covered by Landlord’s insurance, notwithstanding that such loss or damage may
result from the negligence or fault of Tenant, its servants, agents or
employees. Provided that Tenants right of full recovery under its aforesaid
policy or policies is not adversely affected or prejudiced thereby, Tenant
hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees and against every other tenant in
the Real Property who shall have executed a similar waiver as set forth in this
Section 16.04 (c) for loss or damage to Tenant Additions, whether or not
removable, and to Tenant’s furniture, furnishings, fixtures and other property
removable by Tenant under the provisions hereof to the extent the same is
covered or coverable by Tenants insurance required under this Lease,
notwithstanding that such loss or damage may result from the negligence or fault
of Landlord, its servants, agents or employees, or such other tenant and the
servants, agents or employees thereof.
(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided and
thereafter to furnish the other with a certificate of insurance or copy of such
policies showing the naming of the other as an additional insured, as aforesaid.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.

16.05 NOTICE OF CASUALTY
Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

ARTICLE SEVENTEEN
WAIVER OF CLAIMS AND INDEMNITY
17.01 WAIVER OF CLAIMS
To the extent permitted by Law, Tenant releases the Indemnitees from, and waives
all claims for, damage to person or property sustained by the Tenant or any
occupant of the Premises or the Property resulting directly or indirectly from
any existing or future condition, defect, matter or thing in and about the
Premises or the Property, or any part of either, or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. If any such damage, whether
to the Premises or the Property or any part of either, or whether to Landlord or
to other tenants in the Property, results from any act or neglect of Tenant, its
employees, servants, agents, contractors, invitees or customers, Tenant shall be
liable therefor and Landlord may, at Landlord’s option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within ten (10) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect to the extent that Landlord or a tenant has recovered any amount of
the damage from proceeds of insurance policies and the insurance company has
waived its right of subrogation against Tenant.

17.02 INDEMNITY BY TENANT
To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the lndemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including reasonable attorneys’
fees and expenses for the defense thereof, arising from Tenant’s occupancy of
the Premises, from the undertaking of any Tenant Additions or repairs to the
Premises, from the conduct of Tenants business on the Premises, or from any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of Tenant to be performed pursuant to the terms of this
Lease, or from any willful act or negligence of Tenant, its agents, contractors,
servants, employees, customers or invitees, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Indemnitees by reason of any such claim, upon notice from Landlord,
Tenant covenants to defend such action or proceeding by counsel chosen by
Landlord, in Landlord’s sole discretion. Landlord reserves the right to settle,
compromise or dispose of any and all actions, claims and demands related to the
foregoing indemnity. The foregoing indemnity shall not operate to relieve an
Indemnitee of liability to the extent such liability is caused by the
Rider 2-33



--------------------------------------------------------------------------------



gross negligence or willful and wrongful act of such lndemnitee. Further, the
foregoing indemnity is subject to and shall not diminish any waivers in effect
in accordance with Section 16.04 by Landlord or its insurers to the extent of
amounts, if any, paid to Landlord under its “All-Risks” property insurance.

17.03 WAIVER OF CONSEQUENTIAL DAMAGES
To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

ARTICLE EIGHTEEN
RULES AND REGULATIONS
18.01 RULES
Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with all reasonable rules and regulations for use of the Premises, the
Building, the Phase and the Project imposed by Landlord, as the same may be
revised from time to time, including the following: (a) Tenant shall comply with
all of the requirements of Landlord’s emergency response plan, as the same may
be amended from time to time; and (b) Tenant shall not place any furniture,
furnishings, fixtures or equipment in the Premises in a manner so as to obstruct
the windows of the Premises to cause the Building, in Landlord’s good faith
determination, to appear unsightly from the exterior. Such rules and regulations
are and shall be imposed for the cleanliness, good appearance, proper
maintenance, good order and reasonable use of the Premises, the Building, the
Phase and the Project and as may be necessary for the enjoyment of the Building
and the Project by all tenants and their clients, customers, and employees.

18.02 ENFORCEMENT
Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth above or as
hereafter adopted, or the terms, covenants or conditions of any other lease as
against any other tenant, and the Landlord shall not be liable to the Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Building in a uniform and non-discriminatory
manner.

ARTICLE NINETEEN
LANDLORD’S RESERVED RIGHTS


Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent (1) to change the Building’s name or street address upon thirty (30)
days’ prior written notice to Tenant (2) to install, affix and maintain all
signs on the exterior and/or interior of the Building; (3) to designate and/or
approve prior to installation, all types of signs, window shades, blinds,
drapes, awnings or other similar items, and all internal lighting that may be
visible from the exterior of the Premises; (4) upon reasonable notice to Tenant,
to display the Premises to prospective purchasers at reasonable hours at any
time during the Term and to prospective tenants at reasonable hours during the
last twelve (12) months of the Term; (5) to grant to any party the exclusive
right to conduct any business or render any service in or to the Building,
provided such exclusive right shall not operate to prohibit Tenant from using
the Premises for the purpose permitted hereunder, (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to the
Premises or the Building; (7) to have access for Landlord and other tenants of
the Building to any mail chutes and boxes located in or on the Premises as
required by any applicable rules of the United States Post Office; and (8) to
close the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.

ARTICLE TWENTY
ESTOPPEL CERTIFICATE
20.01 IN GENERAL
Within fifteen (15) days after request therefor by Landlord, Mortgagee or any
prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such
Rider 2-34



--------------------------------------------------------------------------------



modifications and that this Lease as modified is in full force and effect); (ii)
the dates to which Rent has been paid; (iii) that Tenant is in the possession of
the Premises if that is the case; (iv) that Landlord is not in default under
this Lease, or, if Tenant believes Landlord is in default, the nature thereof in
detail; (v) that Tenant has no offsets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any offsets or
defenses, a full and complete explanation thereof); (vi) that the Premises have
been completed in accordance with the terms and provisions hereof, that Tenant
has accepted the Premises and the condition thereof and of all improvements
thereto and has no claims against Landlord or any other party with respect
thereto; (vii) that if an assignment of rents or leases has been served upon the
Tenant by a Mortgagee, Tenant will acknowledge receipt thereof and agree to be
bound by the provisions thereof, (viii) that Tenant will give to the Mortgagee
copies of all notices required or permitted to be given by Tenant to Landlord;
and (ix) to any other information reasonably requested.



20.02 ENFORCEMENT
In the event that Tenant fails to deliver an Estoppel Certificate within three
(3) business days after Tenant has received notice from Landlord of Tenant’s
failure to deliver an Estoppel Certificate within the time prescribed in Section
20.01 above, then such failure shall be a Default for which there shall be no
additional cure or grace period. In addition to any other remedy available to
Landlord, Landlord may impose a charge equal to $500.00 for each day that Tenant
fails to deliver an Estoppel Certificate and Tenant shall be deemed to have
irrevocably appointed Landlord as Tenants attorney-in-fact to execute and
deliver the subject Estoppel Certificate that Tenant has failed to deliver.



ARTICLE TWENTY-ONE
INTENTIONALLY OMITTED

ARTICLE TWENTY-TWO
REAL ESTATE BROKERS
Landlord and Tenant represent to each other that in connection with this Lease
they are represented by Tenant’s Broker identified in Section 1.01(19) and.
Landlord’s Broker identified in Section 1.01(19), and that except for Tenant’s
Broker and Landlord’s Broker, neither has dealt with any real estate broker,
sales person, or finder in connection with this Lease, and no such person
initiated or participated in the negotiation of this Lease. Landlord and Tenant
hereby indemnify and agree to protect, defend and hold the other harmless from
and against all claims, losses, damages, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) by
virtue of any broker, agent or other person claiming a commission or other form
of compensation by virtue of alleged representation of, or dealings or
discussions with, Landlord or Tenant, as applicable, with respect to the subject
matter of this Lease, except for Landlord’s Broker and except for a commission
payable to Tenants Broker to the extent provided for in a separate written
agreement between Tenants Broker and Landlord’s Broker. Tenant is not obligated
to pay or fund any amount to Landlord’s Broker, and Landlord hereby agrees to
pay such commission, if any, to which Landlord’s Broker is entitled in
connection with the subject matter of this Lease pursuant to Landlord’s separate
written agreement with Landlord’s Broker. Such commission shall include an
amount to be shared by Landlord’s Broker with Tenant’s Broker to the extent that
Tenant’s Broker and Landlord’s Broker have entered into a separate agreement
between themselves to share the commission paid to Landlord’s Broker by
Landlord. The provisions of this Section shall survive the expiration or earlier
termination of the Lease.

ARTICLE TWENTY-THREE
MORTGAGEE PROTECTION
23.01 SUBORDINATION AND ATTORNMENT
This Lease is and shall be expressly subject and subordinate at all times to (1)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease or mortgage or trust
deed. If any such
Rider 2-35



--------------------------------------------------------------------------------



mortgage or trust deed is foreclosed (including any sale of the Real Property
pursuant to a power of sale), or if any such lease is terminated, upon request
of the Mortgagee or ground lessor, as the case may be, Tenant shall attorn to
the purchaser at the foreclosure sale or to the ground lessor under such lease,
as the case may be, provided, however, that such purchaser or ground lessor
shall not be (i) bound by any payment of Rent for more than one month in advance
except payments in the nature of security for the performance by Tenant of its
obligations under this Lease; (ii) subject to any offset, defense or damages
arising out of a default of any obligations of any preceding Landlord; or (iii)
bound by any amendment or modification of this Lease made without the written
consent of the Mortgagee or ground lessor, or (iv) liable for any security
deposits not actually received in cash by such purchaser or ground lessor. This
subordination shall be self-operative and no further certificate or instrument
of subordination need be required by any such Mortgagee or ground lessor. In
confirmation of such subordination, however, Tenant shall execute promptly any
reasonable certificate or instrument that Landlord, Mortgagee or ground lessor
may request. Tenant hereby constitutes Landlord as Tenant’s attorney-in-fact to
execute such certificate or instrument for and on behalf of Tenant upon Tenants
failure to do so within fifteen (15) days of a request to do so. Upon request by
such successor in interest, Tenant shall execute and deliver reasonable
instruments confirming the attornment provided for herein.

23.02 MORTGAGEE PROTECTION
Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without Ours,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE TWENTY-FOUR
NOTICES
(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered,
sent by Federal Express or other reputable overnight courier service, or mailed
by first class, registered or certified United States mail, return receipt
requested, postage prepaid.
(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Sections 1.01(2) and (3).
(c) Notices, demands or requests sent by mail or overnight courier service as
described above shall be effective upon deposit in the mail or with such courier
service. However, the time period in which a response to any such notice, demand
or request must be given shall commence to run from (i) in the case of delivery
by mail, the date of receipt on the return receipt of the notice, demand or
request by the addressee thereof, or (ii) in the case of delivery by Federal
Express or other overnight courier service, the date of acceptance of delivery
by an employee, officer, director or partner of Landlord or Tenant. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given, as indicated by advice from Federal Express or
other overnight courier service or by mail return receipt, shall be deemed to be
receipt of notice, demand or request sent. Notices may also be served by
personal service upon any officer, director or partner of Landlord or Tenant,
and shall be effective upon such service.
Rider 2-36



--------------------------------------------------------------------------------



(d) By giving to the other party at least thirty (30) days written notice
thereof, either party shall have the right from time to time during the term of
this Lease to change their respective addresses for notices, statements, demands
and requests, provided such new address shall be within the United States of
America.



ARTICLE TWENTY-FIVE
EXERCISE FACILITY


Tenant agrees to inform all employees of Tenant of the following: (i) the
exercise facility is available for the use of the employees of tenants of the
Project only and for no other person; (ii) use of the facility is at the risk of
Tenant or Tenants employees, and all users must sign a release; (Hi) the
facility is unsupervised; and (iv) users of the facility must report any needed
equipment maintenance or any unsafe conditions to the Landlord immediately.
Landlord may discontinue providing such facility at Landlord’s sole option at
any time without incurring any liability. As a condition to the use of the
exercise facility, Tenant and each of Tenants employees that uses the exercise
facility shall first sign a written release in form and substance acceptable to
Landlord. Landlord may change the rules and/or hours of the exercise facility at
any time, and Landlord reserves the right to deny access to the exercise
facility to anyone due to misuse of the facility or noncompliance with rules and
regulations of the facility. To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Indemnitees harmless,
against any and all actions, claims, demands, liability, costs and expenses,
including reasonable attorneys’ fees and expenses for the defense thereof,
arising from use of the exercise facility in the Project by Tenant, Tenants
employees or invitees, except to the extent due to the gross negligence or
willful and wrongful act of Landlord or Indemnitees. In case of any action or
proceeding brought against the Indemnitees by reason of any such claim, upon
notice from Landlord, Tenant covenants to defend such action or proceeding by
counsel chosen by Landlord, in Landlord’s sole discretion. Landlord reserves the
right to settle, compromise or dispose of any and all actions, claims and
demands related to the foregoing indemnity.



ARTICLE TWENTY-SIX
MISCELLANEOUS
26.01 LATE CHARGES
(a) The Monthly Base Rent, Rent Adjustments and Rent Adjustment Deposits shall
be due when and as specifically provided above. Except for such payments and
late charges described below, which late charge shall be due when provided below
(without notice or demand), all other payments required hereunder to Landlord
shall be paid within ten (10) days after Landlord’s demand therefor. All Rent
and charges, except late charges, not paid when due shall bear interest from the
date due until the date paid at the Default Rate in effect on the date such
payment was due.
(b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, and (ii) the amount of
such late charge represents a reasonable estimate of such costs and expenses and
that such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.
(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenants failure to pay Rent when
due, including the right to terminate this Lease.

26.02 NO JURY TRIAL; VENUE; JURISDICTION
Each party hereto (which includes any assignee, successor, heir-or personal
representative of a party) shall not seek a jury trial, hereby waives trial by
jury, and hereby further waives any
Rider 2-37



--------------------------------------------------------------------------------



objection to venue in the County in which the Project is located, and agrees and
consents to personal jurisdiction of the courts of the State of California, in
any action or proceeding or counterclaim brought by any party hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, or any claim of injury or damage, or the enforcement of any remedy
under any statute, emergency or otherwise, whether any of the foregoing is based
on this Lease or on tort law. No party will seek to consolidate any such action
in which a jury has been waived with any other action in which a jury trial
cannot or has not been waived. It is the intention of the parties that these
provisions shall be subject to no exceptions. By execution of this Lease the
parties agree that this provision may be filed by any party hereto with the
clerk or judge before whom any action is instituted, which filing shall
constitute the written consent to a waiver of jury trial pursuant to and in
accordance with Section 631 of the California Code of Civil Procedure. No party
has in any way agreed with or represented to any other party that the provisions
of this Section will not be fully enforced in all instances. The provisions of
this Section shall survive the expiration or earlier termination of this Lease.



26.03 DEFAULT UNDER OTHER LEASE
It shall be a Default under this Lease if Tenant or any Affiliate holding any
other lease with Landlord for premises in the Project defaults under such lease
and as a result thereof such lease is terminated or terminable.

26.04 OPTION
This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.

26.05 TENANT AUTHORITY
Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord evidence of Tenants authority.

26.06 ENTIRE AGREEMENT
This Lease, the Exhibits and Riders attached hereto contain the entire agreement
between Landlord and Tenant concerning the Premises and there are no other
agreements, either oral or written, and no other representations or statements,
either oral or written, on which Tenant has relied. This Lease shall not be
modified except by a writing executed by Landlord and Tenant.



26.07 MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.

26.08 EXCULPATION
Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation of Landlord in connection with this Lease shall only
be enforced against Landlord’s equity interest in the Property up to a maximum
of Five Million Dollars ($5,000,000.00) and in no event against any other assets
of the Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount.

26.09 ACCORD AND SATISFACTION
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenants right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is hot a waiver of any breach of
Rider 2-38



--------------------------------------------------------------------------------



Article Ten, and Landlord may accept such payment on account of the amount due
without prejudice to Landlord’s right to pursue any remedies available to
Landlord.

26.10 LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer
(provided, however, that Landlord shall not be freed and relieved of its
obligation for reimbursement of the Security to Tenant unless Landlord has
transferred to such transferee the unapplied balance of Tenant’s Security held
by Landlord at such time), and any remaining liability of Landlord with respect
to this Lease shall be limited to Five Million Dollars ($5,000,000.00) and
Tenant shall not be entitled to any judgment in excess of such amount.



26.11 BINDING EFFECT
Subject to the provisions of Article Ten, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

26.12 CAPTIONS
The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

26.13 TIME; APPLICABLE LAW; CONSTRUCTION
Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

26.14 ABANDONMENT
In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.02(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and the Lease shall continue
in effect

26.15 LANDLORD’S RIGHT TO PERFORM TENANTS DUTIES
If Tenant fails timely to perform any of its duties under this Lease, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be additional Rent under this Lease and shall be due and payable upon
demand by Landlord.



26.16 SECURITY SYSTEM
Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.

26.17 NO LIGHT, AIR OR VIEW EASEMENTS
Rider 2-39



--------------------------------------------------------------------------------



Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.



26.18 RECORDATION
Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.



26.19 SURVIVAL
The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of Tenant under this Lease to indemnify,
protect, defend and hold harmless Landlord and/or lndemnitees shall survive the
expiration or termination of this Lease, and so shall all other obligations or
agreements which by their terms survive expiration or termination of the Lease.



26.20 EXHIBITS OR RIDERS
All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
addenda or rider hereto or attached hereto, are hereby incorporated into and
made a part of this Lease.
IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.01(4) hereof.
TENANT:
LANDLORD:
Genomic Health, Inc.,
a Delaware corporation
Metropolitan Life Insurance Company,
a New York corporation
By /s/ Randal; Scott, PH.D.
By /s/ Greg Hill
Randal; Scott, PH.D.
Print Name
 Greg Hill
Print Name
Its Chairman and CEO
Its Greg Hill
(Chairman of Board, President or Vice President)
By /s/ G. Bradley Cole
G. Bradley Cole
Print Name
Its Executive Vice President and CFO
(Secretary, Assistant Secretary, CFO or Assistant Treasurer)








Rider 2-40

